EXHIBIT 10.29

CARROLS CORPORATION
RETIREMENT SAVINGS PLAN

July 1, 2002 Restatement



--------------------------------------------------------------------------------


TABLE OF CONTENTS

PREAMBLE

 

ARTICLE I
DEFINITIONS

 

 

 

 

1.1

Plan Definitions

2

1.2

Interpretation

8

 

 

 

 

ARTICLE II
SERVICE

 

 

 

 

2.1

Special Definitions

9

2.2

Crediting of Hours of Service

9

2.3

Limitations on Crediting of Hours of Service

10

2.4

Department of Labor Rules

11

2.5

Eligibility Service

11

2.6

Years of Vesting Service

11

2.7

Crediting of Hours of Service with Respect to Short Computation Periods

12

2.8

Crediting of Service on Transfer or Amendment

12

2.9

Crediting of Service to Leased Employees

12

 

 

 

 

ARTICLE III
ELIGIBILITY

 

 

 

 

3.1

Eligibility

14

3.2

Transfers of Employment

14

3.3

Reemployment

14

3.4

Notification Concerning New Eligible Employees

14

3.5

Effect and Duration

14

 

 

 

 

ARTICLE IV
TAX-DEFERRED CONTRIBUTIONS

 

 

 

 

4.1

Tax-Deferred Contributions

16

4.2

Amount of Tax-Deferred Contributions

16

4.3

Combined Limit on Tax-Deferred and After-Tax Contributions

16

4.4

Amendments to Reduction Authorization

16

4.5

Suspension of Tax-Deferred Contributions

17

4.6

Resumption of Tax-Deferred Contributions

17

4.7

Delivery of Tax-Deferred Contributions

17

4.8

Vesting of Tax-Deferred Contributions

17

i



--------------------------------------------------------------------------------


 

ARTICLE V
AFTER-TAX AND ROLLOVER CONTRIBUTIONS

 

 

 

 

5.1

After-Tax Contributions

18

5.2

Amount of After-Tax Contributions by Payroll Withholding

18

5.3

Combined Limit on Tax-Deferred and After-Tax Contributions

18

5.4

Amendments to Payroll Withholding Authorization

18

5.5

Suspension of After-Tax Contributions by Payroll Withholding

19

5.6

Resumption of After-Tax Contributions by Payroll Withholding

19

5.7

Delivery of After-Tax Contributions

19

5.8

Rollover Contributions

19

5.9

Vesting of After-Tax Contributions and Rollover Contributions

20

 

 

 

 

ARTICLE VI
EMPLOYER CONTRIBUTIONS

 

 

 

 

6.1

Contribution Period

21

6.2

Qualified Nonelective Contributions

21

6.3

Allocation of Qualified Nonelective Contributions

21

6.4

Amount and Allocation of Matching Contributions

21

6.5

Limit on Contributions Matched

21

6.6

Qualified Matching Contributions

22

6.7

Verification of Amount of Employer Contributions by the Sponsor

22

6.8

Payment of Employer Contributions

22

6.9

Allocation Requirements for Employer Contributions

22

6.10

Vesting of Employer Contributions

22

6.11

Election of Former Vesting Schedule

23

6.12

Forfeitures to Reduce Employer Contributions

24

 

 

 

 

ARTICLE VII
LIMITATIONS ON CONTRIBUTIONS

 

 

 

 

7.1

Definitions

25

7.2

Code Section 402(g) Limit

26

7.3

Distribution of Excess Deferrals

26

7.4

Code Section 415 Limitations on Crediting of Contributions and Forfeitures

27

7.5

Application of Code Section 415 Limitations Where Participant is Covered Under
Other Qualified Defined Contribution Plan

28

7.6

Scope of Limitations

28

ii



--------------------------------------------------------------------------------


 

ARTICLE VIII
TRUST FUNDS AND ACCOUNTS

 

 

 

 

8.1

General Fund

29

8.2

Investment Funds

29

8.3

Loan Investment Fund

29

8.4

Income on Trust

29

8.5

Accounts

29

8.6

Sub-Accounts

30

 

 

 

 

ARTICLE IX
LIFE INSURANCE CONTRACTS

 

 

 

 

9.1

No Life Insurance Contracts

31

 

 

 

 

ARTICLE X
DEPOSIT AND INVESTMENT OF CONTRIBUTIONS

 

 

 

 

10.1

Future Contribution Investment Elections

32

10.2

Deposit of Contributions

32

10.3

Election to Transfer Between Funds

32

10.4

404(c) Protection

32

 

 

 

 

ARTICLE XI
CREDITING AND VALUING ACCOUNTS

 

 

 

 

11.1

Crediting Accounts

33

11.2

Valuing Accounts

33

11.3

Plan Valuation Procedures

33

11.4

Finality of Determinations

34

11.5

Notification

34

 

 

 

 

ARTICLE XII
LOANS

 

 

 

 

12.1

Application for Loan

35

12.2

Reduction of Account Upon Distribution

35

12.3

Requirements to Prevent a Taxable Distribution

36

12.4

Administration of Loan Investment Fund

37

12.5

Default

38

12.6

Deemed Distribution Under Code Section 72(p)

38

12.7

Treatment of Outstanding Balance of Loan Deemed Distributed Under Code Section
72(p)

38

12.8

Special Rules Applicable to Loans

39

12.9

Loans Granted Prior to Amendment

39

iii



--------------------------------------------------------------------------------


 

ARTICLE XIII
WITHDRAWALS WHILE EMPLOYED

 

 

 

 

13.1

Non-Hardship Withdrawals of After-Tax Contributions

40

13.2

Age 59 1/2 Withdrawals

40

13.3

Overall Limitations on Non-Hardship Withdrawals

40

13.4

Hardship Withdrawals

41

13.5

Hardship Determination

41

13.6

Satisfaction of Necessity Requirement for Hardship Withdrawals

42

13.7

Conditions and Limitations on Hardship Withdrawals

43

13.8

Order of Withdrawal from a Participant’s Sub-Accounts

43

 

 

 

 

ARTICLE XIV
TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE

 

 

 

 

14.1

Termination of Employment and Settlement Date

44

14.2

Separate Accounting for Non-Vested Amounts

44

14.3

Disposition of Non-Vested Amounts

44

14.4

Treatment of Forfeited Amounts

45

14.5

Recrediting of Forfeited Amounts

45

 

 

 

 

ARTICLE XV
DISTRIBUTIONS

 

 

 

 

15.1

Distributions to Participants

47

15.2

Partial Distributions to Retired or Terminated Participants

47

15.3

Distributions to Beneficiaries

47

15.4

Cash Outs and Participant Consent

48

15.5

Required Commencement of Distribution

48

15.6

Transition Rules for Required Commencement of Distribution

49

15.7

Reemployment of a Participant

49

15.8

Restrictions on Alienation

49

15.9

Facility of Payment

49

15.10

Inability to Locate Payee

50

15.11

Distribution Pursuant to Qualified Domestic Relations Orders

50

 

 

 

 

ARTICLE XVI
FORM OF PAYMENT

 

 

 

 

16.1

Definitions

51

16.2

Normal Form of Payment

52

16.3

Optional Forms of Payment

52

16.4

Change of Election

52

iv



--------------------------------------------------------------------------------


16.5

Automatic Annuity Requirements

53

16.6

Qualified Preretirement Survivor Annuity Requirements

53

16.7

Direct Rollover

53

16.8

Notice Regarding Forms of Payment

54

16.9

Reemployment

56

 

 

 

 

ARTICLE XVII
BENEFICIARIES

 

 

 

 

17.1

Designation of Beneficiary

57

17.2

Spousal Consent Requirements

57

 

 

 

 

ARTICLE XVIII
ADMINISTRATION

 

 

 

 

18.1

Authority of the Sponsor

58

18.2

Discretionary Authority

58

18.3

Action of the Sponsor

58

18.4

Claims Review Procedure

59

18.5

Qualified Domestic Relations Orders

60

18.6

Indemnification

60

18.7

Actions Binding

60

 

 

 

 

ARTICLE XIX
AMENDMENT AND TERMINATION

 

 

 

 

19.1

Amendment

62

19.2

Limitation on Amendment

62

19.3

Termination

62

19.4

Reorganization

63

19.5

Withdrawal of an Employer

64

 

 

 

 

ARTICLE XX
ADOPTION BY OTHER ENTITIES

 

 

 

 

20.1

Adoption by Related Companies

65

20.2

Effective Plan Provisions

65

 

 

 

 

ARTICLE XXI
MISCELLANEOUS PROVISIONS

 

 

 

 

21.1

No Commitment as to Employment

66

21.2

Benefits

66

21.3

No Guarantees

66

21.4

Expenses

66

v



--------------------------------------------------------------------------------


21.5

Precedent

66

21.6

Duty to Furnish Information

66

21.7

Merger, Consolidation, or Transfer of Plan Assets

67

21.8

Back Pay Awards

67

21.9

Condition on Employer Contributions

67

21.10

Return of Contributions to an Employer

68

21.11

Validity of Plan

68

21.12

Trust Agreement

68

21.13

Parties Bound

68

21.14

Application of Certain Plan Provisions

68

21.15

Merged Plans

69

21.16

Transferred Funds

69

21.17

Veterans Reemployment Rights

69

21.18

Delivery of Cash Amounts

69

21.19

Written Communications

69

 

 

 

 

ARTICLE XXII
TOP-HEAVY PROVISIONS

 

 

 

 

22.1

Definitions

71

22.2

Applicability

73

22.3

Minimum Employer Contribution

73

22.4

Accelerated Vesting

74

 

ARTICLE XXIII
EFFECTIVE DATE

 

 

 

 

23.1

GUST Effective Dates

75

vi



--------------------------------------------------------------------------------


PREAMBLE

 

The Carrols Corporation Retirement Savings Plan, originally effective as of
January 1, 1979, is hereby amended and restated in its entirety.  Except as
otherwise specifically provided in Article XXIII, this amendment and restatement
shall be effective as of July 1, 2002.  The Plan, as amended and restated
hereby, is intended to qualify as a profit-sharing plan under Code Section
401(a), and includes a cash or deferred arrangement that is intended to qualify
under Code Section 401(k).  The Plan is maintained for the exclusive benefit of
eligible employees and their beneficiaries.

 

Notwithstanding any other provision of the Plan to the contrary, a Participant’s
vested interest in his Account under the Plan on and after the effective date of
this amendment and restatement shall be not less than his vested interest in his
account on the day immediately preceding the effective date.  Any provision of
the Plan that restricted or limited withdrawals, loans, or other distributions,
or otherwise required separate accounting with respect to any portion of a
Participant’s Account immediately prior to the later of the effective date of
this amendment and restatement or the date this amendment and restatement is
adopted and the elimination of which would adversely affect the qualification of
the Plan under Code Section 401(a) shall continue in effect with respect to such
portion of the Participant’s Account as if fully set forth in this amendment and
restatement.

 

Any sample amendment adopted by the Sponsor prior to this amendment and
restatement for purposes of complying with EGTRRA shall continue in effect after
this amendment and restatement.

 

Effective as of July 1, 2002 (the “merger date”), the Pollo Tropical, Inc.
401(k) Retirement Savings Plan and the Taco Cabana Savings and Retirement Plan
(the “merged plans”) are merged into and made a part of the Plan.  All assets
and liabilities of the “merged plans” are transferred to and made a part of the
Plan.  Each Employee who was eligible to participate in the “merged plans”
immediately prior to the “merger date” shall continue to be eligible to
participate in the Plan on and after the “merger date”.  In no event shall a
Participant’s vested interest in his Sub-Account attributable to amounts
transferred to the Plan from the “merged plans” (his “transferee Sub-Account”)
on and after the “merger date” be less than his vested interest in his account
under the “merged plans” immediately prior to the “merger date”. 
Notwithstanding any other provision of the Plan to the contrary, a Participant’s
service credited for eligibility and vesting purposes under the “merged plans”
as of the “merger date”, if any, shall be included as Eligibility and Vesting
Service under the Plan to the extent Eligibility and Vesting Service are
credited under the Plan.

 

1



--------------------------------------------------------------------------------


ARTICLE I
DEFINITIONS

1.1

Plan Definitions

 

 

As used herein, the following words and phrases have the meanings hereinafter
set forth, unless a different meaning is plainly required by the context:

 

An “Account” means the account maintained by the Trustee in the name of a
Participant that reflects his interest in the Trust and any Sub-Accounts
maintained thereunder, as provided in Article VIII.

 

The “Administrator” means the Sponsor unless the Sponsor designates another
person or persons to act as such.

 

An “After-Tax Contribution” means any after-tax employee contribution made by a
Participant to the Plan as may be permitted under Article V or as may have been
permitted under the terms of the Plan prior to this amendment and restatement or
any after-tax employee contribution made by a Participant to another plan that
is transferred directly to the Plan.

 

The “Beneficiary” of a Participant means the person or persons entitled under
the provisions of the Plan to receive distribution hereunder in the event the
Participant dies before receiving distribution of his entire interest under the
Plan.

 

A Participant’s “Benefit Payment Date” means (i) if payment is made through the
purchase of an annuity, the first day of the first period for which the annuity
is payable or (ii) if payment is made in any other form, the first day on which
all events have occurred which entitle the Participant to receive payment of his
benefit.

 

A “Break in Service” means any “computation period” (as defined in Section 2.1
for purposes of determining years of Vesting Service) during which a person
completes fewer than 501 Hours of Service except that no person shall incur a
Break in Service solely by reason of temporary absence from work not exceeding
12 months resulting from illness, layoff, or other cause if authorized in
advance by an Employer or a Related Company pursuant to its uniform leave
policy, if his employment shall not otherwise be terminated during the period of
such absence.

 

The “Code” means the Internal Revenue Code of 1986, as amended from time to
time.  Reference to a Code section includes such section and any comparable
section or sections of any future legislation that amends, supplements, or
supersedes such section.

 

The “Compensation” of a Participant for any period means the wages as defined in
Code Section 3401(a), paid to him for such period for services as an Employee
that would be used for purposes

2



--------------------------------------------------------------------------------


of income tax withholding at the source, determined without regard to any rules
that limit compensation included in wages based on the nature or location of the
employment or services performed.

 

Notwithstanding the foregoing, Compensation with respect to Tax-Deferred
Contributions shall not include bonuses.

 

In addition to the foregoing, Compensation includes any amount that would have
been included in the foregoing description, but for the Participant’s election
to defer payment of such amount under Code Section 125, 402(e)(3), 402(h)(1)(B),
403(b), or 457(b) and certain contributions described in Code Section 414(h)(2)
that are picked up by the employing unit and treated as employer contributions. 
Effective for Plan Years beginning on and after January 1, 2001, Compensation
shall also include any amount that is not included in the Participant’s taxable
gross income pursuant to Code Section 132(f).

 

In no event, however, shall the Compensation of a Participant taken into account
under the Plan for any Plan Year exceed $150,000 (subject to adjustment annually
as provided in Code Sections 401(a)(17)(B) and 415(d); provided, however, that
the dollar increase in effect on January 1 of any calendar year, if any, is
effective for Plan Years beginning in such calendar year).  If the Compensation
of a Participant is determined over a period of time that contains fewer than 12
calendar months, then the annual compensation limitation described above shall
be adjusted with respect to that Participant by multiplying the annual
compensation limitation in effect for the Plan Year by a fraction the numerator
of which is the number of full months in the period and the denominator of which
is 12; provided, however, that no proration is required for a Participant who is
covered under the Plan for less than one full Plan Year if the formula for
allocations is based on Compensation for a period of at least 12 months.

 

A “Contribution Period” means the period specified in Article VI for which
Employer Contributions shall be made.

 

“Disabled” means a Participant can no longer continue in the service of his
employer because of a mental or physical condition that is likely to result in
death or is expected to continue for a period of at least six months.  A
Participant shall be considered Disabled only if the Administrator determines he
is Disabled based on a written certificate of a physician acceptable to it.

 

An “Eligible Employee” means any Employee who has met the eligibility
requirements of Article III to participate in the Plan.

 

The “Eligibility Service” of an employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his eligibility to participate in the Plan as may be required under Article III.

3



--------------------------------------------------------------------------------


An “Employee” means any person who is classified by an Employer, in accordance
with its payroll records, as a salaried or an hourly employee of the Employer
who is entitled to salaried benefits, other than any such person who is covered
by a collective bargaining agreement that does not specifically provide for
coverage under the Plan.  Any individual who is not treated by an Employer as a
common law employee of the Employer shall be excluded from Plan participation
even if a court or administrative agency determines that such individual is a
common law employee and not an independent contractor.

 

Notwithstanding the foregoing, any employee who is determined to be a Highly
Compensated Employee for a Plan Year shall not be considered an Employee
eligible to participate in the Plan for the following Plan Year.

 

An “Employer” means the Sponsor and any entity which has adopted the Plan as may
be provided under Article XX.

 

An “Employer Contribution” means the amount, if any, that an Employer
contributes to the Plan as may be provided under Article VI or Article XXII.

 

An “Enrollment Date” means each day of the Plan Year.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.  Reference to a section of ERISA includes such section and
any comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.

 

The “General Fund” means a Trust Fund maintained by the Trustee as required to
hold and administer any assets of the Trust that are not allocated among any
separate Investment Funds as may be provided in the Plan or the Trust
Agreement.  No General Fund shall be maintained if all assets of the Trust are
allocated among separate Investment Funds.

 

A “Highly Compensated Employee” means any Employee or former Employee who is a
“highly compensated active employee” or a “highly compensated former employee”
as defined hereunder.

 

A “highly compensated active employee” includes any Employee who performs
services for an Employer or any Related Company during the Plan Year and who
(i) was a five percent owner at any time during the Plan Year or the “look back
year” or (ii) received “compensation” from the Employers and Related Companies
during the “look back year” in excess of $80,000 (subject to adjustment annually
at the same time and in the same manner as under Code Section 415(d)).

 

A “highly compensated former employee” includes any Employee who (1) separated
from service from an Employer and all Related Companies (or is deemed to have
separated from service from an Employer and all Related Companies) prior to the
Plan Year, (2) performed no services for an Employer or any Related Company
during the Plan Year, and (3) was a “highly compensated active employee” for
either the separation year or any Plan Year ending on or after the date the

4



--------------------------------------------------------------------------------


Employee attains age 55, as determined under the rules in effect under Code
Section 414(q) for such year.

 

The determination of who is a Highly Compensated Employee hereunder shall be
made in accordance with the provisions of Code Section 414(q) and regulations
issued thereunder.

 

For purposes of this definition, the following terms have the following
meanings:

 

(a)

An employee’s “compensation” means compensation as defined in Code Section
415(c)(3) and regulations issued thereunder.

 

 

(b)

The “look back year” means the 12-month period immediately preceding the Plan
Year.

 

 

An “Hour of Service” with respect to a person means each hour, if any, that may
be credited to him in accordance with the provisions of Article II.

 

An “Investment Fund” means any separate investment Trust Fund maintained by the
Trustee as may be provided in the Plan or the Trust Agreement or any separate
investment fund maintained by the Trustee, to the extent that there are
Participant Sub-Accounts under such funds, to which assets of the Trust may be
allocated and separately invested.

 

A “Matching Contribution” means any Employer Contribution made to the Plan on
account of a Participant’s Tax-Deferred Contributions or After-Tax Contributions
as provided in Article VI, including Regular Matching Contributions and any such
contribution that is designated by an Employer as a Qualified Matching
Contribution.

 

The “Normal Retirement Date” of an employee means the later of the date he
attains age 65 or the fifth anniversary of the date he commenced participation
in the Plan.  With respect to Participants covered under the Taco Cabana Savings
and Retirement Plan who were hired before July 1, 2002, Normal Retirement Age
shall mean age 59 1/2.

 

A “Participant” means any person who has an Account in the Trust.

 

The “Plan” means the Carrols Corporation Retirement Savings Plan, as from time
to time in effect.

 

A “Plan Year” means the 12-consecutive-month period ending each December 31.

 

A “Predecessor Employer” means any company that is a predecessor organization to
an Employer under the Code, provided that the Employer maintains a plan of such
predecessor organization.

5



--------------------------------------------------------------------------------


A “Qualified Joint and Survivor Annuity” means an immediate annuity payable at
earliest retirement age under the Plan, as defined in regulations issued under
Code Section 401(a)(11), that is payable (i) for the life of a Participant, if
the Participant is not married, or (ii) for the life of a Participant with a
survivor annuity payable for the life of the Participant’s spouse that is equal
to at least 50 percent, but not more than 100 percent, of the amount of the
annuity payable during the joint lives of the Participant and his spouse, if the
Participant is married.  No survivor annuity shall be payable to the
Participant’s spouse under a Qualified Joint and Survivor Annuity if such spouse
is not the same spouse to whom the Participant was married on his Benefit
Payment Date.

 

A “Qualified Matching Contribution” means any Matching Contribution made to the
Plan as provided in Article VI that is 100 percent vested when made and may be
taken into account to satisfy the limitations on Tax-Deferred Contributions made
by Highly Compensated Employees under Article VII.

 

A “Qualified Nonelective Contribution” means any Employer Contribution made to
the Plan as provided in Article VI that is 100 percent vested when made and may
be taken into account to satisfy the limitations on Tax-Deferred Contributions
and/or Matching and After-Tax Contributions made by or on behalf of Highly
Compensated Employees under Article VII, other than Qualified Matching
Contributions.

 

A “Qualified Preretirement Survivor Annuity” means an annuity payable for the
life of a Participant’s surviving spouse if the Participant dies prior to his
Benefit Payment Date.

 

A “Regular Matching Contribution” means any Matching Contribution made to the
Plan at the rate specified in Article VI, other than any Matching Contribution
characterized by the Employer as a Qualified Matching Contribution.

 

A “Related Company” means any corporation or business, other than an Employer,
which would be aggregated with an Employer for a relevant purpose under Code
Section 414.

 

A Participant’s “Required Beginning Date” means the following:

 

(a)

for a Participant who is not a “five percent owner”, April 1 of the calendar
year following the calendar year in which occurs the later of the Participant’s
(i) attainment of age 70 1/2 or (ii) Settlement Date.

 

 

(b)

for a Participant who is a “five percent owner”, April 1 of the calendar year
following the calendar year in which the Participant attains age 70 1/2.

 

A Participant is a “five percent owner” if he is a five percent owner, as
defined in Code Section 416(i) and determined in accordance with Code Section
416, but without regard to whether the Plan is top-heavy, for the Plan Year
ending with or within the calendar year in which the

6



--------------------------------------------------------------------------------


Participant attains age 70 1/2.  The Required Beginning Date of a Participant
who is a “five percent owner” hereunder shall not be redetermined if the
Participant ceases to be a five percent owner as defined in Code Section 416(i)
with respect to any subsequent Plan Year.

 

A “Rollover Contribution” means any rollover contribution to the Plan made by a
Participant as may be permitted under Article V.

 

The “Settlement Date” of a Participant means the date on which a Participant’s
interest under the Plan becomes distributable in accordance with Article XV.

 

A “Single Life Annuity” means an annuity payable for the life of a Participant.

 

The “Sponsor” means Carrols Corporation, and any successor thereto.

 

A “Sub-Account” means any of the individual sub-accounts of a Participant’s
Account that is maintained as provided in Article VIII.

 

A “Tax-Deferred Contribution” means the amount contributed to the Plan on a
Participant’s behalf by his Employer in accordance with Article IV.

 

The “Trust” means the trust, custodial accounts, annuity contracts, or insurance
contracts maintained by the Trustee under the Trust Agreement.

 

The “Trust Agreement” means any agreement or agreements entered into between the
Sponsor and the Trustee relating to the holding, investment, and reinvestment of
the assets of the Plan, together with all amendments thereto and shall include
any agreement establishing a custodial account, an annuity contract, or an
insurance contract (other than a life, health or accident, property, casualty,
or liability insurance contract) for the investment of assets if the custodial
account or contract would, except for the fact that it is not a trust,
constitute a qualified trust under Code Section 401.

 

The “Trustee” means the trustee or any successor trustee which at the time shall
be designated, qualified, and acting under the Trust Agreement and shall include
any insurance company that issues an annuity or insurance contract pursuant to
the Trust Agreement or any person holding assets in a custodial account pursuant
to the Trust Agreement.  The Sponsor may designate a person or persons other
than the Trustee to perform any responsibility of the Trustee under the Plan,
other than trustee responsibilities as defined in ERISA Section 405(c)(3), and
the Trustee shall not be liable for the performance of such person in carrying
out such responsibility except as otherwise provided by ERISA.  The term Trustee
shall include any delegate of the Trustee as may be provided in the Trust
Agreement.

 

A “Trust Fund” means any fund maintained under the Trust by the Trustee.

7



--------------------------------------------------------------------------------


A “Valuation Date” means the date or dates designated by the Sponsor and
communicated in writing to the Trustee for the purpose of valuing the General
Fund and each Investment Fund and adjusting Accounts and Sub-Accounts hereunder,
which dates need not be uniform with respect to the General Fund, each
Investment Fund, Account, or Sub-Account; provided, however, that the General
Fund and each Investment Fund shall be valued and each Account and Sub-Account
shall be adjusted no less often than once annually.

 

The “Vesting Service” of an employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his vested interest in his Employer Contributions Sub-Account, if Employer
Contributions are provided for under either Article VI or Article XXII.

 

1.2

Interpretation

 

 

Where required by the context, the noun, verb, adjective, and adverb forms of
each defined term shall include any of its other forms.  Wherever used herein,
the masculine pronoun shall include the feminine, the singular shall include the
plural, and the plural shall include the singular.

8



--------------------------------------------------------------------------------


ARTICLE II
SERVICE

2.1

Special Definitions

 

For purposes of this Article, the following terms have the following meanings.

 

A “computation period” for purposes of determining an employee’s years of
Vesting Service means each Plan Year; provided, however, that if an employee
first completed an Hour of Service prior to the effective date of the Plan, a
Plan Year shall not mean any short Plan Year beginning on the effective date of
the Plan, if any, but shall mean any 12-consecutive-month period beginning
before the effective date of the Plan that would have been a Plan Year if the
Plan had been in effect.

 

A “maternity/paternity absence” means a person’s absence from employment with an
Employer or a Related Company because of the person’s pregnancy, the birth of
the person’s child, the placement of a child with the person in connection with
the person’s adoption of the child, or the caring for the person’s child
immediately following the child’s birth or adoption.  A person’s absence from
employment will not be considered a maternity/paternity absence unless the
person furnishes the Administrator such timely information as may reasonably be
required to establish that the absence was for one of the purposes enumerated in
this paragraph and to establish the number of days of absence attributable to
such purpose.

 

2.2

Crediting of Hours of Service

 

A person shall be credited with an Hour of Service for:

 

(a)

Each hour for which he is paid, or entitled to payment, for the performance of
duties for an Employer, a Predecessor Employer, or a Related Company during the
applicable period; provided, however, that hours compensated at a premium rate
shall be treated as straight-time hours.

 

 

(b)

Subject to the provisions of Section 2.3, each hour for which he is paid, or
entitled to payment, by an Employer, a Predecessor Employer, or a Related
Company on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), lay-off, jury
duty, military duty, or leave of absence.

 

 

(c)

Each hour for which he would have been scheduled to work for an Employer, a
Predecessor Employer, or a Related Company during the period that he is absent
from work because of service with the armed forces of the United States provided
he is eligible for reemployment rights under the Uniformed Services Employment
and Reemployment

9



--------------------------------------------------------------------------------


 

Rights Act of 1994 and returns to work with an Employer or a Related Company
within the period during which he retains such reemployment rights; provided,
however, that the same Hour of Service shall not be credited under paragraph (b)
of this Section and under this paragraph (c).

 

 

(d)

Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by an Employer, a Predecessor Employer, or a Related
Company; provided, however, that the same Hour of Service shall not be credited
both under paragraph (a) or (b) or (c) of this Section, as the case may be, and
under this paragraph (d); and provided, further, that the crediting of Hours of
Service for back pay awarded or agreed to with respect to periods described in
such paragraph (b) shall be subject to the limitations set forth therein and in
Section 2.3.

 

 

(e)

Solely for purposes of determining whether a person who is on a
“maternity/paternity absence” has incurred a Break in Service for a “computation
period”, Hours of Service shall include those hours with which such person would
otherwise have been credited but for such “maternity/paternity absence”, or
shall include eight Hours of Service for each day of “maternity/paternity
absence” if the actual hours to be credited cannot be determined; except that
not more than the minimum number of hours required to prevent a Break in Service
shall be credited by reason of any “maternity/paternity absence”; provided,
however, that any hours included as Hours of Service pursuant to this paragraph
shall be credited to the “computation period” in which the absence from
employment begins, if such person otherwise would incur a Break in Service in
such “computation period”, or, in any other case, to the immediately following
“computation period”.

 

 

(f)

Solely for purposes of determining whether he has incurred a Break in Service,
each hour for which he would have been scheduled to work for an Employer, a
Predecessor Employer, or a Related Company during the period of time that he is
absent from work on an approved leave of absence pursuant to the Family and
Medical Leave Act of 1993; provided, however, that Hours of Service shall not be
credited to an employee under this paragraph if the employee fails to return to
employment with an Employer or a Related Company following such leave.

 

For purposes of crediting Hours of Service hereunder, employment with a
corporation or business prior to the date such corporation or business becomes a
Related Company shall be treated as employment with a Related Company.

 

2.3

Limitations on Crediting of Hours of Service

 

In the application of the provisions of paragraph (b) of Section 2.2, the
following shall apply:

10



--------------------------------------------------------------------------------


(a)

An hour for which a person is directly or indirectly paid, or entitled to
payment, on account of a period during which no duties are performed shall not
be credited to him if such payment is made or due under a plan maintained solely
for the purpose of complying with applicable workers’ compensation, unemployment
compensation, or disability insurance laws.

 

 

(b)

Hours of Service shall not be credited with respect to a payment which solely
reimburses a person for medical or medically-related expenses incurred by him.

 

 

(c)

A payment shall be deemed to be made by or due from an Employer, a Predecessor
Employer, or a Related Company (i) regardless of whether such payment is made by
or due from such employer directly or indirectly, through (among others) a trust
fund or insurer to which any such employer contributes or pays premiums, and
(ii) regardless of whether contributions made or due to such trust fund,
insurer, or other entity are for the benefit of particular persons or are on
behalf of a group of persons in the aggregate.

 

 

(d)

No more than 501 Hours of Service shall be credited to a person on account of
any single continuous period during which he performs no duties (whether or not
such period occurs in a single “computation period”), unless no duties are
performed due to service with the armed forces of the United States for which
the person retains reemployment rights as provided in paragraph (c) of Section
2.2 or because of approved leaves of absence of up two years.

 

 

2.4

Department of Labor Rules

 

The rules set forth in paragraphs (b) and (c) of Department of Labor Regulations
Section 2530.200b-2, which relate to determining Hours of Service attributable
to reasons other than the performance of duties and crediting Hours of Service
to particular periods, are hereby incorporated into the Plan by reference.

 

2.5

Eligibility Service

 

Because there are no Eligibility Service requirements to participate in the
Plan, there shall be no Eligibility Service credited under the Plan.

 

2.6

Years of Vesting Service

 

An employee shall be credited with a year of Vesting Service for each
“computation period” during which he completes at least 1,000 Hours of Service.

11



--------------------------------------------------------------------------------


2.7

Crediting of Hours of Service with Respect to Short Computation Periods

 

The following provisions shall apply with respect to crediting Hours of Service
with respect to any short “computation period”:

 

(a)

For purposes of this Article, the following terms have the following meanings:

 

 

 

(i)

An “old computation period” means any “computation period” that ends immediately
prior to a change in the “computation period”.

 

 

 

 

(ii)

A “short computation period” means any “computation period” of fewer than 12
consecutive months.

 

 

 

(b)

Notwithstanding any other provision of the Plan to the contrary, no person shall
incur a Break in Service for a short “computation period” solely because of such
short “computation period”.

 

 

(c)

For purposes of determining the years of Vesting Service to be credited to an
Employee, a “computation period” shall not include the “short computation
period”, but if an Employee completes at least 1,000 Hours of Service in the
12-consecutive-month period beginning on the first day of the “short computation
period”, such Employee shall be credited with a year of Vesting Service for such
12-consecutive-month period.

 

 

2.8

Crediting of Service on Transfer or Amendment

 

Notwithstanding any other provision of the Plan to the contrary, if an Employee
is transferred from employment covered under a qualified plan maintained by an
Employer or a Related Company for which service is credited based on elapsed
time in accordance with Treasury Regulations Section 1.410(a)-7 to employment
covered under the Plan or, prior to amendment, the Plan provided for crediting
of service on the basis of elapsed time in accordance with Treasury Regulations
Section 1.410(a)-7, an affected Employee shall be credited with Vesting Service
hereunder as provided in Treasury Regulations Section 1.410(a)-7(f)(1).

 

2.9

Crediting of Service to Leased Employees

 

Notwithstanding any other provision of the Plan to the contrary, a “leased
employee” working for an Employer or a Related Company (other than an
“excludable leased employee”) shall be considered an employee of such Employer
or Related Company for purposes of Vesting Service crediting under the Plan, but
shall not be eligible to participate in the Plan.  Such “leased employee” shall
also be considered an employee of such Employer or Related Company for purposes
of applying Code Sections 401(a)(3), (4), (7), and (16), and 408(k), 415, and
416.

12



--------------------------------------------------------------------------------


A “leased employee” means any person who performs services for an Employer or a
Related Company (the “recipient”) (other than an employee of the “recipient”)
pursuant to an agreement between the “recipient” and any other person (the
“leasing organization”) on a substantially full-time basis for a period of at
least one year, provided that such services are performed under primary
direction of or control by the “recipient”.  An “excludable leased employee”
means any “leased employee” of the “recipient” who is covered by a money
purchase pension plan maintained by the “leasing organization” which provides
for (i) a nonintegrated employer contribution on behalf of each participant in
the plan equal to at least ten percent of compensation, (ii) full and immediate
vesting, and (iii) immediate participation by employees of the “leasing
organization” (other than employees who perform substantially all of their
services for the “leasing organization” or whose compensation from the “leasing
organization” in each plan year during the four-year period ending with the plan
year is less than $1,000); provided, however, that “leased employees” do not
constitute more than 20 percent of the “recipient’s” nonhighly compensated work
force.  For purposes of this Section, contributions or benefits provided to a
“leased employee” by the “leasing organization” that are attributable to
services performed for the “recipient” shall be treated as provided by the
“recipient”.

13



--------------------------------------------------------------------------------


ARTICLE III
ELIGIBILITY

 

3.1

Eligibility

 

Each Employee who was an Eligible Employee immediately prior to July 1, 2002
shall continue to be an Eligible Employee on July 1, 2002.  Each other Employee
shall become an Eligible Employee as of the Enrollment Date coinciding with or
next following the date on which he becomes an Employee.

 

Highly Compensated Employees shall not be permitted to participate in the Plan
for the Plan Year following the Plan Year in which he is determined to be a
Highly Compensated Employee.

 

3.2

Transfers of Employment

 

If a person is transferred directly from employment with an Employer or with a
Related Company in a capacity other than as an Employee to employment as an
Employee, he shall become an Eligible Employee as of the later of the date he is
so transferred or the date he would have become an Eligible Employee if he had
been an Employee for his entire period of employment with the Employer or
Related Company.

 

3.3

Reemployment

 

If a person who terminated employment with an Employer and all Related Companies
is reemployed as an Employee and if he had been an Eligible Employee prior to
his termination of employment, he shall again become an Eligible Employee on the
date he is reemployed.  Otherwise, the eligibility of a person who terminated
employment with an Employer and all Related Companies and who is reemployed by
an Employer or a Related Company to participate in the Plan shall be determined
in accordance with Section 3.1 or 3.2.

 

3.4

Notification Concerning New Eligible Employees

 

Each Employer shall notify the Administrator as soon as practicable of Employees
becoming Eligible Employees as of any date.

 

3.5

Effect and Duration

 

Upon becoming an Eligible Employee, an Employee shall be entitled to make
Tax-Deferred and After-Tax Contributions to the Plan in accordance with the
provisions of Article IV and Article V and receive allocations of Employer
Contributions in accordance with the provisions of Article VI (provided he meets
any applicable requirements thereunder) and shall be bound by all the terms and
conditions of the Plan and the Trust Agreement.  A person shall continue as an

14



--------------------------------------------------------------------------------


Eligible Employee eligible to make Tax-Deferred and After-Tax Contributions to
the Plan and to participate in allocations of Employer Contributions only so
long as he continues employment as an Employee.

15



--------------------------------------------------------------------------------


ARTICLE IV
TAX-DEFERRED CONTRIBUTIONS

 

4.1

Tax-Deferred Contributions

 

Effective as of the date he becomes an Eligible Employee, each Eligible Employee
may elect, in accordance with rules prescribed by the Administrator, to have
Tax-Deferred Contributions made to the Plan on his behalf by his Employer as
hereinafter provided.  An Eligible Employee’s election shall include his
authorization for his Employer to reduce his Compensation and to make
Tax-Deferred Contributions on his behalf.  An Eligible Employee who elects not
to have Tax-Deferred Contributions made to the Plan as of the first Enrollment
Date he becomes eligible to participate may change his election by amending his
reduction authorization as prescribed in this Article.

 

Tax-Deferred Contributions on behalf of an Eligible Employee shall commence with
the first payment of Compensation made on or after the date on which his
election is effective.

 

4.2

Amount of Tax-Deferred Contributions

 

The amount of Tax-Deferred Contributions to be made to the Plan on behalf of an
Eligible Employee by his Employer shall be an integral percentage of his
Compensation of not less than one percent nor more than 18 percent.  In the
event an Eligible Employee elects to have his Employer make Tax-Deferred
Contributions on his behalf, his Compensation shall be reduced for each payroll
period by the percentage he elects to have contributed on his behalf to the Plan
in accordance with the terms of his currently effective reduction authorization.

 

4.3

Combined Limit on Tax-Deferred and After-T ax Contributions

 

Notwithstanding any other provision of the Plan to the contrary, in no event may
the Tax-Deferred Contributions made on behalf of an Eligible Employee for the
Plan Year, when combined with the After-Tax Contributions made by the Eligible
Employee for the Plan Year, exceed 18 percent of the Eligible Employee’s
Compensation for the Plan Year.

 

4.4

Amendments to Reduction Authorization

 

An Eligible Employee may elect, in the manner prescribed by the Administrator,
to change the amount of his future Compensation that his Employer contributes on
his behalf as Tax-Deferred Contributions.  An Eligible Employee may amend his
reduction authorization at such time or times during the Plan Year as the
Administrator may prescribe by giving such number of days advance notice of his
election as the Administrator may prescribe.  An Eligible Employee who amends
his reduction authorization shall be limited to selecting an amount of his
Compensation that is otherwise permitted under this Article IV.  Tax-Deferred
Contributions shall be made on

16



--------------------------------------------------------------------------------


behalf of such Eligible Employee by his Employer pursuant to his properly
amended reduction authorization commencing with Compensation paid to the
Eligible Employee on or after the date such amendment is effective, until
otherwise altered or terminated in accordance with the Plan.

 

4.5

Suspension of Tax-Deferred Contributions

 

An Eligible Employee on whose behalf Tax-Deferred Contributions are being made
may elect, in the manner prescribed by the Administrator, to have such
contributions suspended at any time by giving such number of days advance notice
of his election as the Administrator may prescribe.  Any such voluntary
suspension shall take effect commencing with Compensation paid to such Eligible
Employee on or after the expiration of the required notice period and shall
remain in effect until Tax-Deferred Contributions are resumed as hereinafter set
forth.

 

4.6

Resumption of Tax-Deferred Contributions

 

An Eligible Employee who has voluntarily suspended his Tax-Deferred
Contributions may elect, in the manner prescribed by the Administrator, to have
such contributions resumed.  An Eligible Employee may make such election at such
time or times during the Plan Year as the Administrator may prescribe, by giving
such number of days advance notice of his election as the Administrator may
prescribe.

 

4.7

Delivery of Tax-Deferred Contributions

 

As soon after the date an amount would otherwise be paid to an Employee as it
can reasonably be separated from Employer assets, each Employer shall cause to
be delivered to the Trustee in cash all Tax-Deferred Contributions attributable
to such amounts.

 

4.8

Vesting of Tax-Deferred Contributions

 

A Participant’s vested interest in his Tax-Deferred Contributions Sub-Account
shall be at all times 100 percent.

17



--------------------------------------------------------------------------------


ARTICLE V
AFTER-TAX AND ROLLOVER CONTRIBUTIONS

 

5.1

After-Tax Contributions

 

An Eligible Employee may elect, in accordance with rules prescribed by the
Administrator, to make After-Tax Contributions to the Plan.  After-Tax
Contributions shall be made by payroll withholding in accordance with the
provisions of this Article V.  An Eligible Employee’s election to make After-Tax
Contributions may be made effective as of the Enrollment Date on which he
becomes an Eligible Employee.  An Eligible Employee who elects not to make
After-Tax Contributions by payroll withholding as of the first Enrollment Date
on which he is eligible may change his election by amending his payroll
withholding authorization as prescribed in this Article

 

After-Tax Contributions by payroll withholding shall commence with the first
payment of Compensation made on or after the date on which the Eligible
Employee’s election is effective.

 

5.2

Amount of After-Tax Contributions by Pay roll Withholding

 

The amount of After-Tax Contributions made by an Eligible Employee by payroll
withholding shall be an integral percentage of his Compensation of not less than
one percent nor more than 18 percent.

 

5.3

Combined Limit on Tax-Deferred a nd After-Tax Contributions

 

Notwithstanding any other provision of the Plan to the contrary, in no event may
the After-Tax Contributions made by an Eligible Employee for the Plan Year, when
combined with the Tax-Deferred Contributions made on behalf of the Eligible
Employee for the Plan Year, exceed 18 percent of the Eligible Employee’s
Compensation for the Plan Year.

 

5.4

Amendments to Payroll Withholding Authorization

 

An Eligible Employee may elect, in the manner prescribed by the Administrator,
to change the amount of his future Compensation that he contributes to the Plan
as After-Tax Contributions by payroll withholding.  An Eligible Employee may
amend his payroll withholding authorization at such time or times during the
Plan Year as the Administrator may prescribe by giving such number of days
advance notice of his election as the Administrator may prescribe.  An Eligible
Employee who changes his payroll withholding authorization shall be limited to
selecting an amount of his Compensation that is otherwise permitted under this
Article V.  After-Tax Contributions shall be made on behalf of such Eligible
Employee pursuant to his properly amended payroll withholding authorization
commencing with Compensation paid to the Eligible

18



--------------------------------------------------------------------------------


Employee on or after the date such amendment is effective, until otherwise
altered or terminated in accordance with the Plan.

 

5.5

Suspension of After-Tax Contributions by Payroll Withholding

 

An Eligible Employee who is making After-Tax Contributions by payroll
withholding may elect, in the manner prescribed by the Administrator, to have
such contributions suspended at any time by giving such number of days advance
notice to his Employer as the Administrator may prescribe.  Any such voluntary
suspension shall take effect commencing with Compensation paid to such Eligible
Employee on or after the expiration of the required notice period and shall
remain in effect until After-Tax Contributions are resumed as hereinafter set
forth.

 

5.6

Resumption of After-Tax Contr ibutions by Payroll Withholding

 

An Eligible Employee who has voluntarily suspended his After-Tax Contributions
by payroll withholding in accordance with Section 5.5 may elect, in the manner
prescribed by the Administrator, to have such contributions resumed.  An
Eligible Employee may make such election at such time or times as the
Administrator may prescribe, by giving such number of days advance notice of his
election as the Administrator may prescribe.

 

5.7

Delivery of After-Tax Contributions

 

As soon after the date an amount would otherwise be paid to an Employee as it
can reasonably be separated from Employer assets, the Employer shall cause to be
delivered to the Trustee in cash the After-Tax Contributions attributable to
such amount.

 

5.8

Roll over Contributions

 

An Employee who was a participant in a plan qualified under Code Section 401 and
who receives (or is eligible to receive) a cash distribution from such plan that
he elects either (i) to roll over immediately to a qualified retirement plan or
(ii) to roll over into a conduit IRA from which he receives a later cash
distribution, may elect to make a Rollover Contribution to the Plan if he is
entitled under Code Section 402(c) or 408(d)(3)(A) to roll over such
distribution to another qualified retirement plan.  The Administrator may
require an Employee to provide it with such information as it deems necessary or
desirable to show that he is entitled to roll over such distribution to another
qualified retirement plan.  An Employee shall make a Rollover Contribution to
the Plan by delivering, or causing to be delivered, to the Trustee the cash that
constitutes the Rollover Contribution amount.  If the Employee received a cash
distribution that he is rolling over, such delivery must be made within 60 days
of receipt of the distribution from the plan or from the conduit IRA in the
manner prescribed by the Administrator.

19



--------------------------------------------------------------------------------


5.9

Vesting of After-Tax Contributions and Rollover Contributions

 

A Participant’s vested interest in his After-Tax Contributions Sub-Account and
his Rollover Contributions Sub-Account shall be at all times 100 percent.

20



--------------------------------------------------------------------------------


ARTICLE VI
EMPLOYER CONTRIBUTIONS

 

6.1

Contribution Period

 

The Contribution Periods for Employer Contributions shall be as follows:

 

(a)

The Contribution Period for Matching Contributions under the Plan is each Plan
Year.

 

 

(b)

The Contribution Period for Qualified Nonelective Contributions under the Plan
is each Plan Year.

 

6.2

Qualified Nonelective Contributions

 

Each Employer may, in its discretion, make a Qualified Nonelective Contribution
to the Plan for the Contribution Period in an amount determined by the Sponsor.

 

6.3

Allocation of Qualified Nonelective Contributions

 

Any Qualified Nonelective Contribution made for a Contribution Period shall be
allocated among the Eligible Employees during the Contribution Period who have
met the allocation requirements for Qualified Nonelective Contributions
described in this Article, other than any such Eligible Employee who is a Highly
Compensated Employee.  The allocable share of each such Eligible Employee in the
Qualified Nonelective Contribution shall be in the ratio which his Compensation
from the Employer for the Plan Year bears to the aggregate of such Compensation
for all such Eligible Employees.

 

6.4

Amount and Allocation of Matching Contributions

 

Each Employer shall make a Matching Contribution to the Plan for each
Contribution Period on behalf of each of its Eligible Employees during the
Contribution Period who has met the allocation requirements for Matching
Contributions described in this Article.  The amount of such Matching
Contribution shall be equal to 50 percent of the aggregate Tax-Deferred
Contributions and After-Tax Contributions made for the Contribution Period by or
on behalf of such Eligible Employee.

 

6.5

Limit on Contributions Matched

 

Notwithstanding any other provision of this Article to the contrary, After-Tax
Contributions and Tax-Deferred Contributions made to the Plan by or on behalf of
an Eligible Employee for a Contribution Period that exceed $1,040 shall be
excluded in determining the amount and allocation of Matching Contributions with
respect to such Eligible Employee for the Contribution

21



--------------------------------------------------------------------------------


Period.  An Eligible Employee’s After-Tax Contributions and Tax-Deferred
Contributions shall be aggregated for purposes of determining whether this
limitation has been met.

 

6.6

Qualified Matching Contributions

 

An Employer may designate any portion or all of its Matching Contribution as a
Qualified Matching Contribution.  Amounts that are designated as Qualified
Matching Contributions shall be accounted for separately and may be withdrawn
only as permitted under the Plan.

 

6.7

Verification of Amount of Employer Contributions by the Sponsor

 

The Sponsor shall verify the amount of Employer Contributions to be made by each
Employer in accordance with the provisions of the Plan.  Notwithstanding any
other provision of the Plan to the contrary, the Sponsor shall determine the
portion of the Employer Contribution to be made by each Employer with respect to
an Employee who transfers from employment with one Employer as an Employee to
employment with another Employer as an Employee.

 

6.8

Payment of Employer Contributions

 

Employer Contributions made for a Contribution Period shall be paid in cash to
the Trustee within the period of time required under the Code in order for the
contribution to be deductible by the Employer in determining its Federal income
taxes for the Plan Year.

 

6.9

Allocation Requirements f or Employer Contributions

 

A person who was an Eligible Employee at any time during a Contribution Period
shall be eligible to receive an allocation of Matching Contributions for such
Contribution Period.

 

A person who was an Eligible Employee at any time during a Contribution Period
shall be eligible to receive an allocation of Qualified Nonelective
Contributions for such Contribution Period.

 

6.10

Vesting of Employer Contributions

 

A Participant’s vested interest in his Qualified Nonelective and Qualified
Matching Contributions Sub-Accounts shall be at all times 100 percent.

 

With respect to Participants hired on or after January 1, 2002, a Participant’s
vested interest in his Regular Matching Contributions Sub-Account shall be
determined in accordance with the following schedule:

22



--------------------------------------------------------------------------------


Years of Vesting Service

 

Vested Interest

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Less than 1

 

0%

1, but less than 2

 

20%

2, but less than 3

 

40%

3, but less than 4

 

60%

4, but less than 5

 

80%

5 or more

 

100%


With respect to Participants hired before January 1, 2002, a Participant’s
vested interest in his Regular Matching Contributions Sub-Account shall be
determined in accordance with the following schedule:


Years of Vesting Service

 

Vested Interest

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Less than 3

 

0%

3, but less than 4

 

30%

4, but less than 5

 

40%

5, but less than 6

 

60%

6, but less than 7

 

80%

7 or more

 

100%


Notwithstanding the foregoing, if a Participant is employed by an Employer or a
Related Company on his Normal Retirement Date, the date he becomes Disabled, or
the date he dies, his vested interest in his Regular Matching Contributions
Sub-Account shall be 100 percent.

 

6.11

Election of Former Vesting Schedule

 

If the Sponsor adopts an amendment to the Plan that directly or indirectly
affects the computation of a Participant’s vested interest in his Employer
Contributions Sub-Account, any Participant with three or more years of Vesting
Service shall have a right to have his vested interest in his Employer
Contributions Sub-Account continue to be determined under the vesting provisions
in effect prior to the amendment rather than under the new vesting provisions,
unless the vested interest of the Participant in his Employer Contributions
Sub-Account under the Plan as amended is not at any time less than such vested
interest determined without regard to the amendment.  A

23



--------------------------------------------------------------------------------


Participant shall exercise his right under this Section by giving written notice
of his exercise thereof to the Administrator within 60 days after the latest of
(i) the date he receives notice of the amendment from the Administrator,
(ii) the effective date of the amendment, or (iii) the date the amendment is
adopted.  Notwithstanding the foregoing, a Participant’s vested interest in his
Employer Contributions Sub-Account on the effective date of such an amendment
shall not be less than his vested interest in his Employer Contributions
Sub-Account immediately prior to the effective date of the amendment.

 

6.12

Forfeitures to Reduce Employer Contributions

 

Notwithstanding any other provision of the Plan to the contrary, the amount of
the Employer Contribution required under this Article for a Plan Year shall be
reduced by the amount of any forfeitures occurring during the Plan Year or any
prior Plan Year that are applied against Employer Contributions as provided in
Article XIV.

24



--------------------------------------------------------------------------------


ARTICLE VII
LIMITATIONS ON CONTRIBUTIONS

 

7.1

Definitions

 

For purposes of this Article, the following terms have the following meanings:

 

The “annual addition” with respect to a Participant for a “limitation year”
means the sum of the Tax-Deferred Contributions, After-Tax Contributions, and
Employer Contributions allocated to his Account for the “limitation year”
(including any “excess contributions” that are distributed pursuant to this
Article), the employer contributions, “employee contributions”, and forfeitures
allocated to his accounts for the “limitation year” under any other qualified
defined contribution plan (whether or not terminated) maintained by an Employer
or a Related Company concurrently with the Plan, and amounts described in Code
Sections 415(l)(2) and 419A(d)(2) allocated to his account for the “limitation
year”.

 

An “elective contribution” means any employer contribution made to a plan
maintained by an Employer or a Related Company on behalf of a Participant in
lieu of cash compensation pursuant to his written election to defer under any
qualified CODA as described in Code Section 401(k), any simplified employee
pension cash or deferred arrangement as described in Code Section 402(h)(1)(B),
any eligible deferred compensation plan under Code Section 457, or any plan as
described in Code Section 501(c)(18), and any contribution made on behalf of the
Participant by an Employer or a Related Company for the purchase of an annuity
contract under Code Section 403(b) pursuant to a salary reduction agreement.

 

An “employee contribution” means any employee after-tax contribution allocated
to an Eligible Employee’s account under any qualified plan of an Employer or a
Related Company.

 

An “excess contribution” means any contribution made to the Plan by or on behalf
of a Participant that exceeds one of the limitations described in this Article.

 

An “excess deferral” with respect to a Participant means that portion of a
Participant’s Tax-Deferred Contributions for his taxable year that, when added
to amounts deferred for such taxable year under other plans or arrangements
described in Code Section 401(k), 408(k), or 403(b) (other than any such plan or
arrangement that is maintained by an Employer or a Related Company), would
exceed the dollar limit imposed under Code Section 402(g) as in effect on
January 1 of the calendar year in which such taxable year begins and is
includible in the Participant’s gross income under Code Section 402(g).

 

A “limitation year” means the calendar year.

25



--------------------------------------------------------------------------------


7.2

Code Section 402(g) Limit

 

In no event shall the amount of the Tax-Deferred Contributions made on behalf of
an Eligible Employee for his taxable year, when aggregated with any “elective
contributions” made on behalf of the Eligible Employee under any other plan of
an Employer or a Related Company for his taxable year, exceed the dollar limit
imposed under Code Section 402(g), as in effect on January 1 of the calendar
year in which such taxable year begins.  In the event that the Administrator
determines that the reduction percentage elected by an Eligible Employee will
result in his exceeding the Code Section 402(g) limit, the Administrator may
adjust the reduction authorization of such Eligible Employee by reducing the
percentage of his Tax-Deferred Contributions to such smaller percentage that
will result in the Code Section 402(g) limit not being exceeded.  If the
Administrator determines that the Tax-Deferred Contributions made on behalf of
an Eligible Employee would exceed the Code Section 402(g) limit for his taxable
year, the Tax-Deferred Contributions for such Participant shall be automatically
suspended for the remainder, if any, of such taxable year.

 

If an Employer notifies the Administrator that the Code Section 402(g) limit has
nevertheless been exceeded by an Eligible Employee for his taxable year, the
Tax-Deferred Contributions that, when aggregated with “elective contributions”
made on behalf of the Eligible Employee under any other plan of an Employer or a
Related Company, would exceed the Code Section 402(g) limit, plus any income and
minus any losses attributable thereto, shall be distributed to the Eligible
Employee no later than the April 15 immediately following such taxable year.

 

If an amount of Tax-Deferred Contributions is distributed to a Participant in
accordance with this Section, Matching Contributions that are attributable
solely to the distributed Tax-Deferred Contributions, plus any income and minus
any losses attributable thereto, shall be forfeited by the Participant no
earlier than the date on which distribution of Tax-Deferred Contributions
pursuant to this Section occurs and no later than the last day of the Plan Year
following the Plan Year for which the Matching Contributions were made.

 

7.3

Distribution of Excess Deferrals

 

Notwithstanding any other provision of the Plan to the contrary, if a
Participant notifies the Administrator in writing no later than the March 1
following the close of the Participant’s taxable year that “excess deferrals”
have been made on his behalf under the Plan for such taxable year, the “excess
deferrals”, plus any income and minus any losses attributable thereto, shall be
distributed to the Participant no later than the April 15 immediately following
such taxable year.  If an amount of Tax-Deferred Contributions is distributed to
a Participant in accordance with this Section, Matching Contributions that are
attributable solely to the distributed Tax-Deferred Contributions, plus any
income and minus any losses attributable thereto, shall be forfeited by the
Participant no earlier than the date on which distribution of Tax-Deferred
Contributions pursuant to this Section occurs and no later than the last day of
the Plan Year following the Plan Year for which the Matching Contributions were
made.

26



--------------------------------------------------------------------------------


7.4

Code Section 415 Limitations on Crediting of Contributions and Forfeitures

 

Notwithstanding any other provision of the Plan to the contrary, the “annual
addition” with respect to a Participant for a “limitation year” shall in no
event exceed the lesser of (i) $30,000 (adjusted as provided in Code Section
415(d)) or (ii) 25 percent of the Participant’s compensation, as defined in Code
Section 415(c)(3) and regulations issued thereunder, for the “limitation year”;
provided, however, that the limit in clause (i) shall be pro-rated for any short
“limitation year”.  If the “annual addition” to the Account of a Participant in
any “limitation year” would otherwise exceed the amount that may be applied for
his benefit under the limitation contained in this Section, the limitation shall
be satisfied by reducing contributions made to the Participant’s Account to the
extent necessary in the following order:

 

 

After-Tax Contributions made by the Participant for the “limitation year” that
have not been matched, if any, shall be reduced.

 

 

 

After-Tax Contributions made by the Participant for the “limitation year” that
have been matched, if any, and the Matching Contributions attributable thereto
shall be reduced pro rata.

 

 

 

Tax-Deferred Contributions made on behalf of the Participant for the “limitation
year” that have not been matched, if any, shall be reduced.

 

 

 

Tax-Deferred Contributions made on behalf of the Participant for the “limitation
year” that have been matched, if any, and the Matching Contributions
attributable thereto shall be reduced pro rata.

 

 

 

Qualified Nonelective Contributions otherwise allocable to the Participant’s
Account for the “limitation year”, if any, shall be reduced.

 

The amount of any reduction of Tax-Deferred or After-Tax Contributions (plus any
income attributable thereto) shall be returned to the Participant.  The amount
of any reduction of Employer Contributions shall be deemed a forfeiture for the
“limitation year”.

 

Amounts deemed to be forfeitures under this Section shall be held unallocated in
a suspense account established for the “limitation year” and shall be applied
against the Employer’s contribution obligation for the next following
“limitation year” (and succeeding “limitation years”, as necessary).  If a
suspense account is in existence at any time during a “limitation year”, all
amounts in the suspense account must be applied against the Employer’s
contribution obligation before any further contributions that would constitute
“annual additions” may be made to the Plan.  No suspense account established
hereunder shall share in any increase or decrease in the net worth of the Trust.

27



--------------------------------------------------------------------------------


For purposes of this Article, excesses shall result only from the allocation of
forfeitures, a reasonable error in estimating a Participant’s annual
compensation (as defined in Code Section 415(c)(3) and regulations issued
thereunder), a reasonable error in determining the amount of “elective
contributions” that may be made with respect to any Participant under the limits
of Code Section 415, or other limited facts and circumstances that justify the
availability of the provisions set forth above.

 

7.5

Application of Code Section 415 Limitations Where Participant is Covered Under
Other Qualified Defined Contribution Plan

 

If a Participant is covered by any other qualified defined contribution plan
(whether or not terminated) maintained by an Employer or a Related Company
concurrently with the Plan, and if the “annual addition” for the “limitation
year” would otherwise exceed the amount that may be applied for the
Participant’s benefit under the limitation contained in the preceding Section,
such excess shall be reduced first by returning or forfeiting, as provided under
the applicable defined contribution plan, the contributions last allocated to
the Participant’s accounts for the “limitation year” under all such defined
contribution plans, and, to the extent such contributions are returned to the
Participant, the income attributable thereto.  If contributions are allocated to
the defined contribution plans as of the same date, any excess shall be
allocated pro rata among the defined contribution plans.  For purposes of
determining the order of reduction hereunder, contributions to a simplified
employee pension plan described in Code Section 408(k) shall be deemed to have
been allocated first and contributions to a welfare benefit fund or individual
medical account shall be deemed to have been allocated next, regardless of the
date such contributions were actually allocated.

 

7.6

Scope of Limitations

 

The Code Section 415 limitations contained in the preceding Sections shall be
applicable only with respect to benefits provided pursuant to defined
contribution plans and defined benefit plans described in Code Section 415(k). 
For purposes of applying the Code Section 415 limitations contained in the
preceding Sections, the term “Related Company” shall be adjusted as provided in
Code Section 415(h).

28



--------------------------------------------------------------------------------


ARTICLE VIII
TRUST FUNDS AND ACCOUNTS

 

8.1

General Fund

 

The Trustee shall maintain a General Fund as required to hold and administer any
assets of the Trust that are not allocated among the Investment Funds as
provided in the Plan or the Trust Agreement.  The General Fund shall be held and
administered as a separate common trust fund.  The interest of each Participant
or Beneficiary under the Plan in the General Fund shall be an undivided
interest.

 

8.2

Investment Funds

 

The Sponsor shall determine the number and type of Investment Funds and shall
communicate the same and any changes therein in writing to the Administrator and
the Trustee.  Each Investment Fund shall be held and administered as a separate
common trust fund.  The interest of each Participant or Beneficiary under the
Plan in any Investment Fund shall be an undivided interest.

 

8.3

Loan Investment Fund

 

If a loan from the Plan to a Participant is approved in accordance with the
provisions of Article XII, the Sponsor shall direct the establishment and
maintenance of a loan Investment Fund in the Participant’s name.  The assets of
the loan Investment Fund shall be held as a separate trust fund.  A
Participant’s loan Investment Fund shall be invested in the note(s) reflecting
the loan(s) made to the Participant in accordance with the provisions of Article
XII.  Notwithstanding any other provision of the Plan to the contrary, income
received with respect to a Participant’s loan Investment Fund shall be allocated
and the loan Investment Fund shall be administered as provided in Article XII.

 

8.4

Income on Trust

 

Any dividends, interest, distributions, or other income received by the Trustee
with respect to any Trust Fund maintained hereunder shall be allocated by the
Trustee to the Trust Fund for which the income was received.

 

8.5

Accounts

 

As of the first date a contribution is made by or on behalf of an Employee there
shall be established an Account in his name reflecting his interest in the
Trust.  Each Account shall be maintained and administered for each Participant
and Beneficiary in accordance with the

29



--------------------------------------------------------------------------------


provisions of the Plan.  The balance of each Account shall be the balance of the
account after all credits and charges thereto, for and as of such date, have
been made as provided herein.

 

8.6

Sub-Accounts

 

A Participant’s Account shall be divided into such separate, individual
Sub-Accounts as are necessary or appropriate to reflect the Participant’s
interest in the Trust.

30



--------------------------------------------------------------------------------


ARTICLE IX
LIFE INSURANCE CONTRACTS

 

9.1

No Life Ins urance Contracts

 

A Participant’s Account may not be invested in life insurance contracts on the
life of the Participant.

31



--------------------------------------------------------------------------------


ARTICLE X
DEPOSIT AND INVESTMENT OF CONTRIBUTIONS

 

10.1

Future Contribution Investment Elections

 

Each Eligible Employee shall make an investment election in the manner and form
prescribed by the Administrator directing the manner in which the contributions
made on his behalf shall be invested.  An Eligible Employee’s investment
election shall specify the percentage, in the percentage increments prescribed
by the Administrator, of such contributions that shall be allocated to one or
more of the Investment Funds with the sum of such percentages equaling 100
percent.  The investment election by a Participant shall remain in effect until
his entire interest under the Plan is distributed or forfeited in accordance
with the provisions of the Plan or until he records a change of investment
election with the Administrator, in such form as the Administrator shall
prescribe.  If recorded in accordance with any rules prescribed by the
Administrator, a Participant’s change of investment election may be implemented
effective as of the business day on which the Administrator receives the
Participant’s instructions.

 

10.2

Deposit of Contrib utions

 

All contributions made on a Participant’s behalf shall be deposited in the Trust
and allocated among the Investment Funds in accordance with the Participant’s
currently effective investment election.  If no investment election is recorded
with the Administrator at the time contributions are to be deposited to a
Participant’s Account, his contributions shall be allocated among the Investment
Funds as directed by the Administrator.

 

10.3

Election to Transfer Between Funds

 

A Participant may elect to transfer investments from any Investment Fund to any
other Investment Fund.  The Participant’s transfer election shall specify a
percentage, in the percentage increments prescribed by the Administrator, of the
amount eligible for transfer that is to be transferred, which percentage may not
exceed 100 percent.  Any transfer election must be recorded with the
Administrator, in such form as the Administrator shall prescribe.  Subject to
any restrictions pertaining to a particular Investment Fund, if recorded in
accordance with any rules prescribed by the Administrator, a Participant’s
transfer election may be implemented effective as of the business day on which
the Administrator receives the Participant’s instructions.

 

10.4

404(c) Protection

 

The Plan is intended to constitute a plan described in ERISA Section 404(c) and
regulations issued thereunder.  The fiduciaries of the Plan may be relieved of
liability for any losses that are the direct and necessary result of investment
instructions given by a Participant, his Beneficiary, or an alternate payee
under a qualified domestic relations order.

32



--------------------------------------------------------------------------------


ARTICLE XI
CREDITING AND VALUING ACCOUNTS

 

11.1

Crediting Accounts

 

All contributions made under the provisions of the Plan shall be credited to
Accounts in the Trust Funds by the Trustee, in accordance with procedures
established in writing by the Administrator, either when received or on the
succeeding Valuation Date after valuation of the Trust Fund has been completed
for such Valuation Date as provided in Section 11.2, as shall be determined by
the Administrator.

 

11.2

Valuing Accounts

 

Accounts in the Trust Funds shall be valued by the Trustee on the Valuation
Date, in accordance with procedures established in writing by the Administrator,
either in the manner adopted by the Trustee and approved by the Administrator or
in the manner set forth in Section 11.3 as Plan valuation procedures, as
determined by the Administrator.

 

11.3

Plan Valuation Procedures

 

With respect to the Trust Funds, the Administrator may determine that the
following valuation procedures shall be applied.  As of each Valuation Date
hereunder, the portion of any Accounts in a Trust Fund shall be adjusted to
reflect any increase or decrease in the value of the Trust Fund for the period
of time occurring since the immediately preceding Valuation Date for the Trust
Fund (the “valuation period”) in the following manner:

 

(a)

First, the value of the Trust Fund shall be determined by valuing all of the
assets of the Trust Fund at fair market value.

 

 

(b)

Next, the net increase or decrease in the value of the Trust Fund attributable
to net income and all profits and losses, realized and unrealized, during the
valuation period shall be determined on the basis of the valuation under
paragraph (a) taking into account appropriate adjustments for contributions,
loan payments, and transfers to and distributions, withdrawals, loans, and
transfers from such Trust Fund during the valuation period.

 

 

(c)

Finally, the net increase or decrease in the value of the Trust Fund shall be
allocated among Accounts in the Trust Fund in the ratio of the balance of the
portion of such Account in the Trust Fund as of the preceding Valuation Date
less any distributions, withdrawals, loans, and transfers from such Account
balance in the Trust Fund since the Valuation Date to the aggregate balances of
the portions of all Accounts in the Trust Fund similarly adjusted, and each
Account in the Trust Fund shall be credited or charged with

33



--------------------------------------------------------------------------------


 

the amount of its allocated share.  Notwithstanding the foregoing, the
Administrator may adopt such accounting procedures as it considers appropriate
and equitable to establish a proportionate crediting of net increase or decrease
in the value of the Trust Fund for contributions, loan payments, and transfers
to and distributions, withdrawals, loans, and transfers from such Trust Fund
made by or on behalf of a Participant during the valuation period.

 

 

11.4

Finality of Determinations

 

The Trustee shall have exclusive responsibility for determining the value of
each Account maintained hereunder.  The Trustee’s determinations thereof shall
be conclusive upon all interested parties.

 

11.5

Notification

 

Within a reasonable period of time after the end of each Plan Year, the
Administrator shall notify each Participant and Beneficiary of the value of his
Account and Sub-Accounts as of a Valuation Date during the Plan Year.

34



--------------------------------------------------------------------------------


ARTICLE XII
LOANS

 

12.1

Application for Loan

 

A Participant who is a party in interest as defined in ERISA Section 3(14) may
make application to the Administrator for a loan from his Account, other than
from his Employer Contributions Sub-Account.  Loan withdrawals are permitted
first from the Participant’s Rollover Contributions Sub-Account and then from
his Tax-Deferred Contributions Sub-Account.  Loans shall be made to Participants
in accordance with written guidelines which are hereby incorporated into and
made a part of the Plan.  To the extent that such written guidelines comply with
the requirements of Code Section 72(p), but are inconsistent with the provisions
of this Article, such written guidelines shall be given effect.

 

As collateral for any loan granted hereunder, the Participant shall grant to the
Plan a security interest in his vested interest under the Plan equal to the
amount of the loan; provided, however, that in no event may the security
interest exceed 50 percent of the Participant’s vested interest under the Plan
determined as of the date as of which the loan is originated in accordance with
Plan provisions.  In the case of a Participant who is an active employee, the
Participant also shall enter into an agreement to repay the loan by payroll
withholding.  No loan in excess of 50 percent of the Participant’s vested
interest under the Plan shall be made from the Plan.  Loans shall not be made
available to Highly Compensated Employees in an amount greater than the amount
made available to other employees.

 

A loan shall not be granted unless the Participant consents to the charging of
his Account for unpaid principal and interest amounts in the event the loan is
declared to be in default.  If a Participant’s Account is subject to the
“automatic annuity” provisions under Article XVI, the Participant’s spouse must
consent in writing to any loan hereunder.  Any spousal consent given pursuant to
this Section must be made within the 90-day period ending on the date the Plan
acquires a security interest in the Participant’s Account, must acknowledge the
effect of the loan, and must be witnessed by a Plan representative or a notary
public.  Such spousal consent shall be binding with respect to the consenting
spouse and any subsequent spouse with respect to the loan.  A new spousal
consent shall be required if the Participant’s Account is used for security in
any renegotiation, extension, renewal, or other revision of the loan.

 

12.2

Reduction of Account Upon Distribution

 

Notwithstanding any other provision of the Plan, the amount of a Participant’s
Account that is distributable to the Participant or his Beneficiary under
Article XIII or XV shall be reduced by the portion of his vested interest that
is held by the Plan as security for any loan outstanding to the Participant,
provided that the reduction is used to repay the loan.  If distribution is made
because of the Participant’s death prior to the commencement of distribution of
his Account and

35



--------------------------------------------------------------------------------


the Participant’s vested interest in his Account is payable to more than one
individual as Beneficiary, then the balance of the Participant’s vested interest
in his Account shall be adjusted by reducing the vested account balance by the
amount of the security used to repay the loan, as provided in the preceding
sentence, prior to determining the amount of the benefit payable to each such
individual.

 

 

 

 

 

12.3

Requirements to Prevent a Taxable Distribution

 

 

 

 

 

Notwithstanding any other provision of the Plan to the contrary, the following
terms and conditions shall apply to any loan made to a Participant under this
Article:

 

 

 

 

 

(a)

The interest rate on any loan to a Participant shall be a reasonable interest
rate commensurate with current interest rates charged for loans made under
similar circumstances by persons in the business of lending money.

 

 

(b)

The amount of any loan to a Participant (when added to the outstanding balance
of all other loans to the Participant from the Plan or any other plan maintained
by an Employer or a Related Company) shall not exceed the lesser of:

 

 

 

(i)

$50,000, reduced by the excess, if any, of the highest outstanding balance of
any other loan to the Participant from the Plan or any other plan maintained by
an Employer or a Related Company during the preceding 12-month period over the
outstanding balance of such loans on the date a loan is made hereunder; or

 

 

 

 

(ii)

50 percent of the vested portions of the Participant’s Account and his vested
interest under all other plans maintained by an Employer or a Related Company.

 

 

 

(c)

The term of any loan to a Participant shall be no greater than five years,
except in the case of a loan used to acquire any dwelling unit which within a
reasonable period of time is to be used (determined at the time the loan is
made) as a principal residence (as defined in Code Section 121) of the
Participant.

 

 

(d)

Substantially level amortization shall be required over the term of the loan
with payments made not less frequently than quarterly, except that if so
provided in the written guidelines applicable to Plan loans, the amortization
schedule may be waived and payments suspended while a Participant is on a leave
of absence from employment with an Employer or any Related Company (for periods
in which the Participant does not perform military service as described in
paragraph (e)), provided that all of the following requirements are met:

 

 

 

(i)

Such leave is either without pay or at a reduced rate of pay that, after
withholding for employment and income taxes, is less than the amount required to
be paid under the amortization schedule;

36



--------------------------------------------------------------------------------




 

(ii)

Payments resume after the earlier of (a) the date such leave of absence ends or
(b) the one-year anniversary of the date such leave began;

 

 

 

 

(iii)

The period during which payments are suspended does not exceed one year;

 

 

 

 

(iv)

Payments resume in an amount not less than the amount required under the
original amortization schedule; and

 

 

 

 

(v)

The waiver of the amortization schedule does not extend the period of the loan
beyond the maximum period permitted under this Article.

 

 

 

(e)

If a Participant is absent from employment with any Employer or any Related
Company for a period during which he performs services in the uniformed services
(as defined in chapter 45 of title 38 of the United States Code), whether or not
such services constitute qualified military service, the suspension of payments
shall not be taken into account for purposes of applying either paragraph (c) or
paragraph (d) of this Section provided that all of the following requirements
are met:

 

 

 

 

 

 

(i)

Payments resume upon completion of such military service;

 

 

 

 

(ii)

Payments resume in an amount not less than the amount required under the
original amortization schedule and continue in such amount until the loan is
repaid in full;

 

 

 

 

(iii)

Upon resumption, payments are made no less frequently than required under the
original amortization schedule and continue under such schedule until the loan
is repaid in full; and

 

 

 

 

(iv)

The loan is repaid in full, including interest accrued during the period of such
military service, no later than the last scheduled repayment date under the
original amortization schedule extended by the period of such military service.

 

 

 

(f)

The loan shall be evidenced by a legally enforceable agreement that demonstrates
compliance with the provisions of this section.

 

 

 

12.4

Administration of Loan Investment Fund

 

 

Upon approval of a loan to a Participant, the Administrator shall direct the
Trustee to transfer an amount equal to the loan amount from the Investment Funds
in which it is invested, as directed by the Administrator, to the loan
Investment Fund established in the Participant’s name.  Any loan approved by the
Administrator shall be made to the Participant out of the Participant’s loan
Investment Fund.  All principal and interest paid by the Participant on a loan
made under this

37



--------------------------------------------------------------------------------


Article shall be deposited to his Account and shall be allocated upon receipt
among the Investment Funds in accordance with the Participant’s currently
effective investment election.  The balance of the Participant’s loan Investment
Fund shall be decreased by the amount of principal payments and the loan
Investment Fund shall be terminated when the loan has been repaid in full

 

 

 

12.5

Default

 

 

If either (1) a Participant fails to make or cause to be made, any payment
required under the terms of the loan within 90 days following the date on which
such payment shall become due, unless payment is not made because the
Participant is on a leave of absence and the amortization schedule is waived as
provided in Section 12.3(d) or (e), or (2) there is an outstanding principal
balance existing on a loan after the last scheduled repayment date (extended as
provided in Section 12.3(e), if applicable), the Administrator shall direct the
Trustee to declare the loan to be in default, and the entire unpaid balance of
such loan, together with accrued interest, shall be immediately due and
payable.  In any such event, if such balance and interest thereon is not then
paid, the Trustee shall charge the Account of the borrower with the amount of
such balance and interest as of the earliest date a distribution may be made
from the Plan to the borrower without adversely affecting the tax qualification
of the Plan or of the cash or deferred arrangement.

 

 

12.6

Deemed Distribution Under Code Section 72(p)

 

 

If a Participant’s loan is in default as provided in Section 12.5, the
Participant shall be deemed to have received a taxable distribution in the
amount of the outstanding loan balance as required under Code Section 72(p),
whether or not distribution may actually be made from the Plan without adversely
affecting the tax qualification of the Plan; provided, however, that the taxable
portion of such deemed distribution shall be reduced in accordance with the
provisions of Code Section 72(e) to the extent the deemed distribution is
attributable to the Participant’s After-Tax Contributions.

 

 

If a Participant is deemed to have received distribution of an outstanding loan
balance hereunder, no further loans may be made to such Participant from his
Account unless either (a) there is a legally enforceable arrangement among the
Participant, the Plan, and the Participant’s employer that repayment of such
loan shall be made by payroll withholding or (b) the loan is secured by such
additional collateral consisting of real, personal, or other property
satisfactory to the Administrator to provide adequate security for the loan.

 

 

12.7

Treatment of Outstanding Balance of Loan Deemed Distributed Under Code Section
72(p)

 

 

With respect to any loan made on or after January 1, 2002, the balance of such
loan that is deemed to have been distributed to a Participant hereunder shall
cease to be an outstanding loan for purposes of Code Section 72(p) and a
Participant shall not be treated as having received a

38



--------------------------------------------------------------------------------


taxable distribution when his Account is offset by such outstanding loan balance
as provided in Section 12.5.  Any interest that accrues on a loan after it is
deemed to have been distributed shall not be treated as an additional loan to
the Participant and shall not be included in the Participant’s taxable income as
a deemed distribution.  Notwithstanding the foregoing, however, unless a
Participant repays such loan, with interest, the amount of such loan, with
interest thereon calculated as provided in the original loan note, shall
continue to be considered an outstanding loan for purposes of determining the
maximum permissible amount of any subsequent loan under Section 12.3(b).

 

If a Participant elects to make payments on a loan after it is deemed to have
been distributed hereunder, such payments shall be treated as After-Tax
Contributions to the Plan solely for purposes of determining the taxable portion
of the Participant’s Account and shall not be treated as After-Tax Contributions
for any other Plan purpose, including application of the limitations on
contributions applicable under Code Sections 401(m) and 415.

 

 

12.8

Special Rules Applicable to Loans

 

 

Any loan made hereunder shall be subject to the following rules:

 

 

(a)

Maximum Number of Outstanding Loans:  A Participant with an outstanding loan may
not apply for another loan until the existing loan is paid in full and may not
refinance an existing loan or obtain a second loan for the purpose of paying off
the existing loan.  The provisions of this paragraph shall not apply to any
loans made prior to the effective date of this amendment and restatement;
provided, however, that any such loan shall be taken into account in determining
whether a Participant may apply for a new loan hereunder.

 

 

(b)

Pre-Payment Without Penalty:  A Participant may pre-pay the balance of any loan
hereunder prior to the date it is due without penalty.

 

 

(c)

Effect of Termination of Employment:  Upon a Participant’s termination of
employment, the balance of any outstanding loan hereunder shall immediately
become due and owing.

 

 

12.9

Loans Granted Prior to Amendment

 

 

Notwithstanding any other provision of this Article to the contrary, any loan
made under the provisions of the Plan as in effect prior to this amendment and
restatement shall remain outstanding until repaid in accordance with its terms
or the otherwise applicable Plan provisions.

39



--------------------------------------------------------------------------------


ARTICLE XIII
WITHDRAWALS WHILE EMPLOYED

13.1

Non-Hardship Withdrawals of After-Tax Contributions

 

 

A Participant who is employed by an Employer or a Related Company may elect at
any time, subject to the limitations and conditions prescribed in this Article,
to make a cash withdrawal or, if the Participant’s Account is subject to the
“automatic annuity” provisions of Article XVI, a withdrawal through the purchase
of a Qualified Joint and Survivor Annuity or a Single Life Annuity as provided
in Article XVI from his After-Tax Contributions Sub-Account.

 

 

13.2

Age 59 1/2 Withdrawals

 

 

A Participant who is employed by an Employer or a Related Company and who has
attained age 59 1/2 may elect, subject to the limitations and conditions
prescribed in this Article, to make a cash withdrawal or, if the Participant’s
Account is subject to the “automatic annuity” provisions of Article XVI, a
withdrawal through the purchase of a Qualified Joint and Survivor Annuity or a
Single Life Annuity as provided in Article XVI from his vested interest in any
of the following Sub-Accounts:

 

 

(a)

his Tax-Deferred Contributions Sub-Account.

 

 

(b)

the portion of his Regular Matching Contributions Sub-Account made prior to July
1, 2002 and transferred to the Plan from the Taco Cabana Retirement Savings
Plan.

 

 

13.3

Overall Limitations on Non-Hardship Withdrawals

 

 

Non-hardship withdrawals made pursuant to this Article shall be subject to the
following conditions and limitations:

 

 

(a)

A Participant must apply for a non-hardship withdrawal such number of days prior
to the date as of which it is to be effective as the Administrator may
prescribe.

 

 

(b)

Withdrawals may be made effective as soon as administratively practicable after
the Administrator’s approval of the Participant’s withdrawal application.

 

 

(c)

If a Participant’s Account is subject to the “automatic annuity” provisions of
Article XVI, the Participant’s spouse must consent to any withdrawal hereunder,
unless the withdrawal is made in the form of a Qualified Joint and Survivor
Annuity.

40



--------------------------------------------------------------------------------


13.4

Hardship Withdrawals

 

 

A Participant who is employed by an Employer or a Related Company and who is
determined by the Administrator to have incurred a hardship in accordance with
the provisions of this Article may elect, subject to the limitations and
conditions prescribed in this Article, to make a cash withdrawal or, if the
Participant’s Account is subject to the “automatic annuity” provisions of
Article XVI, a withdrawal through the purchase of a Qualified Joint and Survivor
Annuity or a Single Life Annuity as provided in Article XVI from his vested
interest in any of the following Sub-Accounts:

 

 

(a)

his Tax-Deferred Contributions Sub-Account, excluding any income credited to
such Sub-Account after December 31, 1988.

 

 

(b)

his Regular Matching Contributions Sub-Account.

 

 

13.5

Hardship Determination

 

 

The Administrator shall grant a hardship withdrawal only if it determines that
the withdrawal is necessary to meet an immediate and heavy financial need of the
Participant.  An immediate and heavy financial need of the Participant means a
financial need on account of:

 

 

(a)

expenses previously incurred by or necessary to obtain for the Participant, the
Participant’s spouse, or any dependent of the Participant (as defined in Section
152 of the Code) medical care described in Section 213(d) of the Code;

 

 

(b)

costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;

 

 

(c)

payment of tuition, related educational fees, and room and board expenses for
the next 12 months of post-secondary education for the Participant, the
Participant’s spouse, or any dependent of the Participant;

 

 

(d)

the need to prevent the eviction of the Participant from his principal residence
or foreclosure on the mortgage of the Participant’s principal residence; or

 

 

(e)

with respect only to hardship withdrawals from a Participant’s Regular Matching
Contributions Sub-Account, such other facts and circumstances that the
Administrator determines, based on uniform and non-discriminatory criteria,
adversely effect the Participant’s financial security.

41



--------------------------------------------------------------------------------


13.6

Satisfaction of Necessity Requirement for Hardship Withdrawals

 

 

A withdrawal from a Participant’s Tax-Deferred Contributions Sub-Account shall
be deemed to be necessary to satisfy an immediate and heavy financial need of a
Participant only if the Participant satisfies one of the following sets of
conditions as elected by the Participant:

 

(a)

The Participant represents, and the Administrator has no actual knowledge to the
contrary, that the need cannot be relieved

 

 

 

 

(i)

through reimbursement or compensation by insurance or otherwise,

 

 

 

 

(ii)

by reasonable liquidation of the Participant’s assets, to the extent such
liquidation would not itself cause an immediate and heavy financial need,

 

 

 

 

(iii)

by cessation of Tax-Deferred Contributions or After-Tax Contributions, or

 

 

 

 

(iv)

by other distributions or nontaxable (at the time of the loan) loans from plans
maintained by an Employer or any Related Company, or by borrowing from
commercial sources on reasonable commercial terms.

 

 

 

 

For purposes of the foregoing, a Participant’s resources shall be deemed to
include those assets of his spouse and minor children that are reasonably
available to the Participant.

 

 

(b)

The Participant satisfies all of the following requirements:

 

 

 

 

(i)

The withdrawal is not in excess of the amount of the immediate and heavy
financial need of the Participant.

 

 

 

 

(ii)

The Participant has obtained all distributions, other than hardship
distributions, and all non-taxable loans currently available under all plans
maintained by an Employer or any Related Company.

 

 

 

 

(iii)

The Participant’s Tax-Deferred Contributions and After-Tax Contributions and the
Participant’s “elective contributions” and “employee contributions”, as defined
in Article VII, under all other qualified and non-qualified deferred
compensation plans maintained by an Employer or any Related Company shall be
suspended for at least 12 months after his receipt of the withdrawal.

 

 

 

 

(iv)

The Participant’s Tax-Deferred Contributions and “elective contributions”, as
defined in Article VII, for his taxable year immediately following the taxable
year of the withdrawal shall not exceed the applicable limit under Code Section
402(g) for such next taxable year less the amount of the Participant’s
Tax-Deferred Contributions and “elective contributions” for the taxable year of
the withdrawal.

42



--------------------------------------------------------------------------------


 

A Participant shall not fail to be treated as an Eligible Employee for purposes
of applying the limitations contained in Article VII of the Plan merely because
his Tax-Deferred Contributions are suspended in accordance with this Section.

 

 

 

13.7

Conditions and Limitations on Hardship Withdrawals

 

 

 

Hardship withdrawals made pursuant to this Article shall be subject to the
following conditions and limitations:

 

 

 

(a)

A Participant must apply for a hardship withdrawal such number of days prior to
the date as of which it is to be effective as the Administrator may prescribe.

 

 

(b)

Hardship withdrawals may be made effective as soon as administratively
practicable after the Administrator’s approval of the Participant’s withdrawal
application.

 

 

(c)

The amount of a hardship withdrawal may include any amounts necessary to pay any
Federal, state, or local income taxes or penalties reasonably anticipated to
result from the distribution.

 

 

(d)

If a Participant’s Account is subject to the “automatic annuity” provisions of
Article XVI, the Participant’s spouse must consent to any withdrawal hereunder,
unless the withdrawal is made in the form of a Qualified Joint and Survivor
Annuity.

 

 

 

13.8

Order of Withdrawal from a Participant’s Sub-Accounts

 

 

Distribution of a withdrawal amount shall be made from a Participant’s
Sub-Accounts, to the extent necessary, in the order prescribed by the
Administrator, which order shall be uniform with respect to all Participants and
non-discriminatory.  If the Sub-Account from which a Participant is receiving a
withdrawal is invested in more than one Investment Fund, the withdrawal shall be
charged against the Investment Funds as directed by the Administrator.

43



--------------------------------------------------------------------------------


ARTICLE XIV
TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE

14.1

Termination of Employment and Settlement Date

 

 

A Participant’s Settlement Date shall occur on the date he terminates employment
with the Employers and all Related Companies because of death, disability,
retirement, or other termination of employment.  Written notice of a
Participant’s Settlement Date shall be given by the Administrator to the
Trustee.

 

 

14.2

Separate Accounting for Non-Vested Amou nts

 

 

If as of a Participant’s Settlement Date the Participant’s vested interest in
his Employer Contributions Sub-Account is less than 100 percent, that portion of
his Employer Contributions Sub-Account that is not vested shall be accounted for
separately from the vested portion and shall be disposed of as provided in the
following Section.  If prior to such Settlement Date the Participant received a
distribution under the Plan, his vested interest in his Employer Contributions
Sub-Account shall be an amount (“X”) determined by the following formula:

 

 

 

X = P(AB + D) - D

 

 

 

 

 

 

For purposes of the formula

 

 

 

 

 

 

P

=

The Participant’s vested interest in his Employer Contributions Sub-Account on
the date distribution is to be made.

 

 

 

 

 

AB

=

The balance of the Participant’s Employer Contributions Sub-Account as of the
Valuation Date immediately preceding the date distribution is to be made.

 

 

 

 

 

D

=

The amount of all prior distributions from the Participant’s Employer
Contributions Sub-Account.  Amounts deemed to have been distributed to a
Participant pursuant to Code Section 72(p), but which have not actually been
offset against the Participant’s Account balance shall not be considered
distributions hereunder.

 

 

 

 

14.3

Disposition of Non-Vested Amo unts

 

 

That portion of a Participant’s Employer Contributions Sub-Account that is not
vested upon the occurrence of his Settlement Date shall be disposed of as
follows:

 

 

(a)

If the Participant has no vested interest in his Account upon the occurrence of
his Settlement Date or his vested interest in his Account as of the date of
distribution does

44



--------------------------------------------------------------------------------


 

not exceed $5,000 resulting in the distribution or deemed distribution to the
Participant of his entire vested interest in his Account, the non-vested balance
remaining in the Participant’s Employer Contributions Sub-Account shall be
forfeited and his Account closed as of the date the Participant first incurs a
one-year Break in Service following (i) the Participant’s Settlement Date, if
the Participant has no vested interest in his Account and is therefore deemed to
have received distribution on that date, or (ii) the date actual distribution is
made to the Participant.

 

 

(b)

If the Participant’s vested interest in his Account exceeds $5,000 and the
Participant is eligible for and consents in writing to a single sum payment of
his vested interest in his Account, the non-vested balance remaining in the
Participant’s Employer Contributions Sub-Account shall be forfeited and his
Account closed as of the date the Participant first incurs a one-year Break in
Service following his receipt of the single sum payment, provided that such
distribution is made because of the Participant’s Settlement Date.  A
distribution is deemed to be made because of a Participant’s Settlement Date if
it occurs prior to the end of the second Plan Year beginning on or after the
Participant’s Settlement Date.

 

 

(c)

If neither paragraph (a) nor paragraph (b) is applicable, the non-vested balance
remaining in the Participant’s Employer Contributions Sub-Account shall continue
to be held in such Sub-Account and shall not be forfeited until the date the
Participant incurs five consecutive Breaks in Service.

 

 

14.4

Treatment of Forfeited Amounts

 

 

Whenever the non-vested balance of a Participant’s Employer Contributions
Sub-Account is forfeited during a Plan Year in accordance with the provisions of
the preceding Section, the amount of such forfeiture shall be applied against
the Employer Contribution obligations for any subsequent Contribution Period of
the Employer for which the Participant last performed services as an Employee. 
Notwithstanding the foregoing, however, should the amount of all such
forfeitures for any Contribution Period with respect to any Employer exceed the
amount of such Employer’s Employer Contribution obligation for the Contribution
Period, the excess amount of such forfeitures shall be held unallocated in a
suspense account established with respect to the Employer and shall be applied
against the Employer’s Employer Contribution obligations for the following
Contribution Period.

 

 

14.5

Recrediting of Forfeited Amounts

 

 

A former Participant who forfeited the non-vested portion of his Employer
Contributions Sub-Account in accordance with the provisions of paragraph (a) or
(b) of Section 14.3 and who is reemployed by an Employer or a Related Company
shall have such forfeited amounts recredited to a new Account in his name,
without adjustment for interim gains or losses experienced by the Trust, if he
returns to employment with an Employer or a Related Company before he incurs
five

45



--------------------------------------------------------------------------------


consecutive Breaks in Service commencing after the date he received, or is
deemed to have received, distribution of his vested interest in his Account. 
Funds needed in any Plan Year to recredit the Account of a Participant with the
amounts of prior forfeitures in accordance with the preceding sentence shall
come first from forfeitures that arise during such Plan Year, and then from
Trust income earned in such Plan Year, to the extent that it has not yet been
allocated among Participants’ Accounts as provided in Article XI, with each
Trust Fund being charged with the amount of such income proportionately, unless
his Employer chooses to make an additional Employer Contribution, and shall
finally be provided by his Employer by way of a separate Employer Contribution.

 

 

A former Participant who received an actual distribution and who returns to
employment within the time period described above may elect to repay to the Plan
the full amount of such distribution that is attributable to Employer
Contributions before the earlier of (i) the end of the five-year period
beginning on the date he is reemployed or (ii) the date he incurs five
consecutive Breaks in Service commencing after the date he received, or is
deemed to have received, distribution of his vested interest in his Account.

46



--------------------------------------------------------------------------------


ARTICLE XV
DISTRIBUTIONS

15.1

Distributions to Participants

 

 

A Participant whose Settlement Date occurs shall receive distribution of his
vested interest in his Account in the form provided under Article XVI beginning
as soon as reasonably practicable following his Settlement Date or the date his
application for distribution is filed with the Administrator, if later.

 

 

15.2

Partial Distributions to Retired or Terminated Participants

 

 

A Participant whose Settlement Date has occurred, but who has not reached his
Required Beginning Date may elect to receive partial distribution of any portion
of his Account at any time prior to his Required Beginning Date in the form
provided in Article XVI.

 

 

15.3

Distributions to Beneficiaries

 

If a Participant dies prior to his Benefit Payment Date, his Beneficiary shall
receive distribution of the Participant’s vested interest in his Account in the
form provided under Article XVI beginning as soon as reasonably practicable
following the date the Beneficiary’s application for distribution is filed with
the Administrator.  Unless distribution is to be made over the life or over a
period certain not greater than the life expectancy of the Beneficiary,
distribution of the Participant’s entire vested interest shall be made to the
Beneficiary no later than the end of the fifth calendar year beginning after the
Participant’s death.  If distribution is to be made over the life or over a
period certain no greater than the life expectancy of the Beneficiary,
distribution shall commence no later than:

 

 

(a)

If the Beneficiary is not the Participant’s spouse, the end of the first
calendar year beginning after the Participant’s death; or

 

 

(b)

If the Beneficiary is the Participant’s spouse, the later of (i) the end of the
first calendar year beginning after the Participant’s death or (ii) the end of
the calendar year in which the Participant would have attained age 70 1/2.

 

 

If distribution is to be made to a Participant’s spouse, it shall be made
available within a reasonable period of time after the Participant’s death that
is no less favorable than the period of time applicable to other distributions. 
If a Participant dies after the date distribution of his vested interest in his
Account begins under this Article, but before his entire vested interest in his
Account is distributed, his Beneficiary shall receive distribution of the
remainder of the Participant’s vested interest in his Account beginning as soon
as reasonably practicable following

47



--------------------------------------------------------------------------------


the Participant’s date of death in a form that provides for distribution at
least as rapidly as under the form in which the Participant was receiving
distribution.

 

 

15.4

Cash Outs and Participant Consent

 

 

Notwithstanding any other provision of the Plan to the contrary, if a
Participant’s vested interest in his Account does not exceed $5,000,
distribution of such vested interest shall be made to the Participant in a
single sum payment or through a direct rollover, as described in Article XVI, as
soon as reasonably practicable following his Settlement Date.  If a Participant
has no vested interest in his Account on his Settlement Date, he shall be deemed
to have received distribution of such vested interest on his Settlement Date.

 

 

If a Participant’s vested interest in his Account exceeds $5,000, distribution
shall not commence to such Participant prior to his Normal Retirement Date
without the Participant’s written consent and, if the Participant is married and
his Account is subject to the “automatic annuity” provisions of Article XVI, the
written consent of his spouse.  Notwithstanding the foregoing, spousal consent
shall not be required if distribution is made through the purchase of a
Qualified Joint and Survivor Annuity or the spouse cannot be located or spousal
consent cannot be obtained for other reasons set forth in Code Section
401(a)(11) and regulations issued thereunder.

 

 

If a Participant’s Account is subject to the “automatic annuity” provisions of
Article XVI, the Participant’s vested interest in his Account shall be deemed to
exceed $5,000 if the Participant’s Benefit Payment Date has occurred with
respect to amounts currently held in his Account and as of such Benefit Payment
Date his vested interest in his Account exceeded $5,000.

 

 

15.5

Required Commencement of Distribution

 

 

Notwithstanding any other provision of the Plan to the contrary, distribution of
a Participant’s vested interest in his Account shall commence to the Participant
no later than the earlier of:

 

 

(a)

unless the Participant elects a later date, 60 days after the close of the Plan
Year in which (i) the Participant attains age 65, (ii) the tenth anniversary of
the year in which he commenced participation in the Plan occurs, or (iii) his
Settlement Date occurs, whichever is latest; or

 

 

(b)

his Required Beginning Date.

 

 

Distributions required to commence under this Section shall be made in the form
provided under Article XVI and in accordance with Code Section 401(a)(9) and
regulations issued thereunder, including the minimum distribution incidental
benefit requirements.

48



--------------------------------------------------------------------------------


15.6

Transition Rules for Required Commencement of Distribution

 

 

A Participant who is receiving required distributions under the Plan pursuant to
the provisions of Code Section 401(a)(9) as in effect prior to January 1, 1997,
and whose Settlement Date has not occurred shall continue to receive
distributions hereunder in accordance with the provisions of the Plan in effect
prior to January 1, 2002.

 

 

15.7

Reemployment of a Participant

 

 

If a Participant whose Settlement Date has occurred is reemployed by an Employer
or a Related Company, he shall lose his right to any distribution or further
distributions from the Trust arising from his prior Settlement Date and his
interest in the Trust shall thereafter be treated in the same manner as that of
any other Participant whose Settlement Date has not occurred.

 

 

15.8

Restrictions on Alienation

 

 

Except as provided in Code Section 401(a)(13) (relating to qualified domestic
relations orders), Code Section 401(a)(13)(C) and (D) (relating to offsets
ordered or required under a criminal conviction involving the Plan, a civil
judgment in connection with a violation or alleged violation of fiduciary
responsibilities under ERISA, or a settlement agreement between the Participant
and the Department of Labor in connection with a violation or alleged violation
of fiduciary responsibilities under ERISA),  Section 1.401(a)-13(b)(2) of
Treasury regulations (relating to Federal tax levies and judgments), or as
otherwise required by law, no benefit under the Plan at any time shall be
subject in any manner to anticipation, alienation, assignment (either at law or
in equity), encumbrance, garnishment, levy, execution, or other legal or
equitable process; and no person shall have power in any manner to anticipate,
transfer, assign (either at law or in equity), alienate or subject to
attachment, garnishment, levy, execution, or other legal or equitable process,
or in any way encumber his benefits under the Plan, or any part thereof, and any
attempt to do so shall be void.

 

 

15.9

Facility of Payment

 

 

If the Administrator finds that any individual to whom an amount is payable
hereunder is incapable of attending to his financial affairs because of any
mental or physical condition, including the infirmities of advanced age, such
amount (unless prior claim therefore shall have been made by a duly qualified
guardian or other legal representative) may, in the discretion of the
Administrator, be paid to another person for the use or benefit of the
individual found incapable of attending to his financial affairs or in
satisfaction of legal obligations incurred by or on behalf of such individual. 
The Trustee shall make such payment only upon receipt of written instructions to
such effect from the Administrator.  Any such payment shall be charged to the
Account from which any such payment would otherwise have been paid to the
individual found incapable of attending to his financial affairs and shall be a
complete discharge of any liability therefore under the Plan.

49



--------------------------------------------------------------------------------


15.10

Inability to Locate Payee

 

 

If any benefit becomes payable to any person, or to the executor or
administrator of any deceased person, and if that person or his executor or
administrator does not present himself to the Administrator within a reasonable
period after the Administrator mails written notice of his eligibility to
receive a distribution hereunder to his last known address and makes such other
diligent effort to locate the person as the Administrator determines, that
benefit will be forfeited.  However, if the payee later files a claim for that
benefit, the benefit will be restored.

 

 

15.11

Distribution Pursuant to Qualified Domestic Relations Orders

 

 

Notwithstanding any other provision of the Plan to the contrary, if a qualified
domestic relations order so provides, distribution may be made to an alternate
payee pursuant to a qualified domestic relations order, as defined in Code
Section 414(p), regardless of whether the Participant’s Settlement Date has
occurred or whether the Participant is otherwise entitled to receive a
distribution under the Plan.

50



--------------------------------------------------------------------------------


ARTICLE XVI
FORM OF PAYMENT

16.1

Definitions

 

 

For purposes of this Article, the following terms have the following meanings:

 

The “automatic annuity form” means the form of annuity that will be purchased on
behalf of a Participant who has elected to receive distribution through the
purchase of an annuity contract that provides for payment over his life (or
whose Account includes assets transferred directly from a plan subject to Code
Section 417) unless the Participant elects another form of annuity.

 

A “qualified election” means an election that is made during the qualified
election period.  A “qualified election” of a form of payment other than a
Qualified Joint and Survivor Annuity or designating a Beneficiary other than the
Participant’s spouse to receive amounts otherwise payable as a Qualified
Preretirement Survivor Annuity must include the written consent of the
Participant’s spouse, if any.  A Participant’s spouse will be deemed to have
given written consent to the Participant’s election if the Participant
establishes to the satisfaction of a Plan representative that spousal consent
cannot be obtained because the spouse cannot be located or because of other
circumstances set forth in Code Section 401(a)(11) and regulations issued
thereunder.  The spouse’s written consent must acknowledge the effect of the
Participant’s election and must be witnessed by a Plan representative or a
notary public.  In addition, the spouse’s written consent must either (i) 
specify the form of payment selected instead of a Qualified Joint and Survivor
Annuity, if applicable, and that such form may not be changed (except to a
Qualified Joint and Survivor Annuity) without written spousal consent and
specify any non-spouse Beneficiary designated by the Participant, if applicable,
and that such Beneficiary may not be changed without written spousal consent or
(ii) acknowledge that the spouse has the right to limit consent as provided in
clause (i), but permit the Participant to change the form of payment selected or
the designated Beneficiary without the spouse’s further consent.  Any written
consent given or deemed to have been given by a Participant’s spouse hereunder
shall be irrevocable and shall be effective only with respect to such spouse and
not with respect to any subsequent spouse.

 

The “qualified election period” with respect to the “automatic annuity form”
means the 90 day period ending on a Participant’s Benefit Payment Date.  The
“qualified election period” with respect to a Qualified Preretirement Survivor
Annuity means the period beginning on the later of (i) the date his Account
becomes subject to the automatic annuity provisions of this Article or (ii) the
first day of the Plan Year in which the Participant attains age 35 or, if he
terminates employment prior to such date, the day he terminates employment with
his Employer and all Related Companies.  A Participant whose employment has not
terminated may make a “qualified election” designating a Beneficiary other than
his spouse prior to the Plan Year in which he

51



--------------------------------------------------------------------------------


attains age 35; provided, however, that such election shall cease to be
effective as of the first day of the Plan Year in which the Participant attains
age 35.

 

 

 

 

16.2

Normal Form of Payment

 

 

Subject to the Qualified Preretirement Survivor Annuity requirements described
in this Article, unless a Participant, or his Beneficiary, if the Participant
has died, elects an optional form of payment, distribution shall be made to the
Participant, or his Beneficiary, as the case may be, in a single sum payment.

 

 

16.3

Optional Forms of Paymen t

 

 

A Participant, or his Beneficiary, as the case may be, may elect to receive
distribution of all or a portion of his Account in one of the following optional
forms of payment:

 

 

(a)

Installment Payments - Distribution shall be made in a series of cash
installments over a period not exceeding the life expectancy of the Participant,
or the Participant’s Beneficiary, if the Participant has died, or a period not
exceeding the joint life and last survivor expectancy of the Participant and his
Beneficiary.  Each installment shall be equal in amount except as necessary to
adjust for any changes in the value of the Participant’s Account.  The
determination of life expectancies shall be made on the basis of the expected
return multiples in Tables V or VI of Section 1.72-9 of the Treasury regulations
and shall be calculated once at the time installment payments begin.

 

 

(b)

Annuity Contract - Distribution shall be made through the purchase of a single
premium, nontransferable annuity contract for such term and in such form as the
Participant, or his Beneficiary, if the Participant has died, shall select,
subject to the automatic annuity requirements described in this Article;
provided, however, that a Participant’s Beneficiary may not elect to receive
distribution of an annuity payable over the joint lives of the Beneficiary and
any other individual.  The terms of any annuity contract purchased hereunder and
distributed to a Participant or his Beneficiary shall comply with the
requirements of the Plan.

 

 

16.4

Change of Election

 

 

Subject to the automatic annuity requirements of this Article, a Participant or
Beneficiary who has elected an optional form of payment may revoke or change his
election at any time prior to his Benefit Payment Date by filing his election
with the Administrator in the form prescribed by the Administrator.

52



--------------------------------------------------------------------------------


16.5

Automatic Annuity Requirements

 

 

If a Participant elects to receive distribution through the purchase of an
annuity contract that provides for payment over his life (or his Account
includes assets transferred directly from a plan subject to Code Section 417),
distribution shall be made to such Participant through the purchase of an
annuity contract that provides for payment in one of the following “automatic
annuity forms”, unless the Participant elects a different type of annuity.

 

(a)

The “automatic annuity form” for a Participant who is married on his Benefit
Payment Date is the 50 percent Qualified Joint and Survivor Annuity.

 

 

(b)

The “automatic annuity form” for a Participant who is not married on his Benefit
Payment Date is the Single Life Annuity.

 

 

A Participant’s election of an annuity other than the “automatic annuity form”
shall not be effective unless it is a “qualified election”; provided, however,
that spousal consent shall not be required if the form of payment elected by the
Participant is a Qualified Joint and Survivor Annuity.  A Participant who has
elected to receive distribution through the purchase of an annuity contract that
provides for payment over his life (or whose Account includes assets transferred
directly from a plan subject to Code Section 417) may only change his election
of a form of payment pursuant to a “qualified election”; provided, however, that
spousal consent shall not be required if the form of payment elected by the
Participant is a Qualified Joint and Survivor Annuity.

 

 

16.6

Qualified Preretirement Survivor Annuity Requirements

 

 

If a married Participant who elects to receive distribution through the purchase
of an annuity contract that provides for payment over his life (or whose Account
includes assets transferred directly from a plan subject to Code Section 417)
dies before his Benefit Payment Date, his spouse shall receive distribution of
the value of the Participant’s vested interest in his Account through the
purchase of an annuity contract that provides for payment over the life of the
Participant’s spouse.  A Participant’s spouse may elect to receive distribution
under any one of the other forms of payment available under this Article instead
of in the Qualified Preretirement Survivor Annuity form.  A married Participant
who has elected to receive distribution through the purchase of an annuity
contract that provides for payment over his life (or whose Account includes
assets transferred directly from a plan subject to Code Section 417) may only
designate a non-spouse Beneficiary to receive distribution of his Account
pursuant to a “qualified election”.

 

 

16.7

Direct Rollover

 

 

Notwithstanding any other provision of the Plan to the contrary, in lieu of
receiving distribution in a form of payment provided under this Article, a
“qualified distributee” may elect in writing, in accordance with rules
prescribed by the Administrator, to have a portion or all of any “eligible

53



--------------------------------------------------------------------------------


rollover distribution” paid directly by the Plan to the “eligible retirement
plan” designated by the “qualified distributee”.  Any such payment by the Plan
to another “eligible retirement plan” shall be a direct rollover.

 

Notwithstanding the foregoing, a “qualified distributee” may not elect a direct
rollover with respect to an “eligible rollover distribution” if the total value
of such distribution is less than $200 or with respect to a portion of an
“eligible rollover distribution” if the value of such portion is less than
$500.  For purposes of this Section, the following terms have the following
meanings:

 

 

(a)

An “eligible retirement plan” means an individual retirement account described
in Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), or a qualified
trust described in Code Section 401(a) that accepts rollovers; provided,
however, that, in the case of a direct rollover by a surviving spouse, an
eligible retirement plan does not include a qualified trust described in Code
Section 401(a).

 

 

(b)

An “eligible rollover distribution” means any distribution of all or any portion
of the balance of a Participant’s Account; provided, however, that an eligible
rollover distribution does not include the following:

 

 

 

 

 

(i)

any distribution to the extent such distribution is required under Code Section
401(a)(9).

 

 

 

 

(ii)

the portion of any distribution that consists of the Participant’s After-Tax
Contributions.

 

 

 

 

(iii)

any distribution that is one of a series of substantially equal periodic payment
made not less frequently than annually for the life or life expectancy of the
“qualified distributee” or the joint lives or life expectancies of the
“qualified distributee” and the “qualified distributee’s” designated
beneficiary, or for a specified period of ten years or more.

 

 

 

 

(iv)

any hardship withdrawal of Tax-Deferred Contributions made in accordance with
the provisions of Article XIII.

 

 

 

(c)

A “qualified distributee” means a Participant, his surviving spouse, or his
spouse or former spouse who is an alternate payee under a qualified domestic
relations order, as defined in Code Section 414(p).

 

 

16.8

Notice Regarding Forms of Payment

 

 

The Administrator shall provide each Participant with a written explanation of
his right to defer distribution until, or such later date as may be provided in
the Plan, his right to make a direct

54



--------------------------------------------------------------------------------


rollover, and the forms of payment available under the Plan, including a written
explanation of (i) the terms and conditions of the “automatic annuity form”
applicable if the Participant elects to receive distribution through the
purchase of an annuity that provides for payment over his life (or if his
Account includes assets transferred directly from a plan subject to Code Section
417), (ii) the Participant’s right to choose a form of payment other than the
“automatic annuity form” or to revoke such choice, and (iii) the rights of the
Participant’s spouse.  The Administrator shall provide such explanation within
the 60 day period ending 30 days before the Participant’s Benefit Payment Date. 
Notwithstanding the foregoing, distribution of the Participant’s Account may
commence fewer than 30 days after such explanation is provided to the
Participant if (i) the Administrator clearly informs the Participant of his
right to consider his election of whether or not to make a direct rollover or to
receive a distribution prior to and his election of a form of payment for a
period of at least 30 days following his receipt of the explanation, (ii) the
Participant, after receiving the explanation, affirmatively elects an early
distribution with his spouse’s written consent, if necessary, and, if the
Participant has elected distribution through the purchase of an annuity contract
that provides for payment over his life (or his Account includes assets
transferred directly from a plan subject to Code Section 417), (iii) the
Participant may revoke his election at any time prior to the later of his
Benefit Payment Date or the expiration of the seven-day period beginning the day
after the date the explanation is provided to him, and (iv) distribution does
not commence to the Participant before such revocation period ends.

 

In addition, the Administrator shall provide a Participant who has elected
distribution through the purchase of an annuity that provides for payment over
his life (or whose Account includes assets transferred directly from a plan
subject to Code Section 417) with a written explanation of (i) the terms and
conditions of the Qualified Preretirement Survivor Annuity, (ii) the
Participant’s right to designate a non-spouse Beneficiary to receive
distribution of his Account otherwise payable as a Qualified Preretirement
Survivor Annuity or to revoke such designation, and (iii) the rights of the
Participant’s spouse.  The Administrator shall provide such explanation within
one of the following periods, whichever ends last:

 

 

 

(a)

the period beginning with the first day of the Plan Year in which the
Participant attains age 32 and ending on the last day of the Plan Year preceding
the Plan Year in which the Participant attains age 35;

 

 

(b)

the period beginning 12 calendar months before the date an individual becomes a
Participant and ending 12 calendar months after such date; or

 

 

(c)

provided the Participant’s Account does not include assets transferred directly
from a plan subject to Code Section 417, the period beginning 12 calendar months
before the date the Participant elects to receive distribution through the
purchase of an annuity contract that provides for payment over his life and
ending 12 calendar months after such date;

 

 

provided, however, that in the case of a Participant who separates from service
prior to attaining age 35, the explanation shall be provided to such Participant
within the period beginning 12

55



--------------------------------------------------------------------------------


calendar months before the Participant’s separation from service and ending 12
calendar months after his separation from service.

 

 

 

16.9

Reemploym ent

 

 

 

If a Participant is reemployed by an Employer or a Related Company prior to
receiving distribution of the entire balance of his vested interest in his
Account, his prior election of a form of payment hereunder shall become
ineffective.  Notwithstanding the foregoing, if a Participant had elected to
receive distribution through the purchase of an annuity contract that provides
for payment over his life, the automatic annuity and Qualified Preretirement
Survivor Annuity requirements described in this Article shall continue to apply
to his entire Account.

56



--------------------------------------------------------------------------------


ARTICLE XVII
BENEFICIARIES

17.1

Designation of Beneficiary

 

 

 

An unmarried Participant’s Beneficiary shall be the person or persons designated
by such Participant in accordance with rules prescribed by the Administrator.  A
married Participant’s Beneficiary shall be his spouse, unless the Participant
designates a person or persons other than his spouse as Beneficiary with his
spouse’s written consent.  For purposes of this Section, a Participant shall be
treated as unmarried and spousal consent shall not be required if the
Participant is not married on his Benefit Payment Date.  A Participant’s
designation of a Beneficiary shall be subject to the Qualified Preretirement
Survivor Annuity provisions of Article XVI.

 

If no Beneficiary has been designated pursuant to the provisions of this
Section, or if no Beneficiary survives the Participant and he has no surviving
spouse, then the Beneficiary under the Plan shall be the deceased Participant’s
surviving children in equal shares or, if there are no surviving children, the
Participant’s estate.  If a Beneficiary dies after becoming entitled to receive
a distribution under the Plan but before distribution is made to him in full,
and if the Participant has not designated another Beneficiary to receive the
balance of the distribution in that event, the estate of the deceased
Beneficiary shall be the Beneficiary as to the balance of the distribution.

 

 

 

17.2

Spousal Consent Requirements

 

 

 

Any written spousal consent given pursuant to this Article must acknowledge the
effect of the action taken and must be witnessed by a Plan representative or a
notary public.  In addition, the spouse’s written consent must either
(i) specify any non-spouse Beneficiary designated by the Participant and that
such Beneficiary may not be changed without written spousal consent or
(ii) acknowledge that the spouse has the right to limit consent to a specific
Beneficiary, but permit the Participant to change the designated Beneficiary
without the spouse’s further consent.  A Participant’s spouse will be deemed to
have given written consent to the Participant’s designation of Beneficiary if
the Participant establishes to the satisfaction of a Plan representative that
such consent cannot be obtained because the spouse cannot be located or because
of other circumstances set forth in Section 401(a)(11) of the Code and
regulations issued thereunder.  Any written consent given or deemed to have been
given by a Participant’s spouse hereunder shall be valid only with respect to
the spouse who signs the consent.

57



--------------------------------------------------------------------------------


ARTICLE XVIII
ADMINISTRATION

18.1

Authority of the Sponsor

 

 

The Sponsor, which shall be the administrator for purposes of ERISA and the plan
administrator for purposes of the Code, shall be responsible for the
administration of the Plan and, in addition to the powers and authorities
expressly conferred upon it in the Plan, shall have all such powers and
authorities as may be necessary to carry out the provisions of the Plan,
including the power and authority to interpret and construe the provisions of
the Plan, to make benefit determinations, and to resolve any disputes which
arise under the Plan.  The Sponsor may employ such attorneys, agents, and
accountants as it may deem necessary or advisable to assist in carrying out its
duties hereunder.  The Sponsor shall be a “named fiduciary” as that term is
defined in ERISA Section 402(a)(2).  The Sponsor, by action of its board of
directors, may:

 

 

(a)

allocate any of the powers, authority, or responsibilities for the operation and
administration of the Plan (other than trustee responsibilities as defined in
ERISA Section 405(c)(3)) among named fiduciaries; and

 

 

(b)

designate a person or persons other than a named fiduciary to carry out any of
such powers, authority, or responsibilities;

 

 

except that no allocation by the Sponsor of, or designation by the Sponsor with
respect to, any of such powers, authority, or responsibilities to another named
fiduciary or a person other than a named fiduciary shall become effective unless
such allocation or designation shall first be accepted by such named fiduciary
or other person in a writing signed by it and delivered to the Sponsor.

 

 

18.2

Discretionary Authority

 

 

In carrying out its duties under the Plan, including making benefit
determinations, interpreting or construing the provisions of the Plan, and
resolving disputes, the Sponsor (or any individual to whom authority has been
delegated in accordance with Section 18.1) shall have absolute discretionary
authority.

 

 

18.3

Action of the Sponsor

 

 

Any act authorized, permitted, or required to be taken under the Plan by the
Sponsor and which has not been delegated in accordance with Section 18.1, may be
taken by a majority of the members of the board of directors of the Sponsor,
either by vote at a meeting, or in writing without a meeting, or by the employee
or employees of the Sponsor designated by the board of directors to carry out
such acts on behalf of the Sponsor.  All notices, advice, directions,

58



--------------------------------------------------------------------------------


certifications, approvals, and instructions required or authorized to be given
by the Sponsor as under the Plan shall be in writing and signed by either (i) a
majority of the members of the Sponsor’s board of directors or by such member or
members as may be designated by an instrument in writing, signed by all the
members thereof, as having authority to execute such documents on its behalf, or
(ii) the employee or employees authorized to act for the Sponsor in accordance
with the provisions of this Section.

 

 

18.4

Claims Review Procedure

 

 

Whenever a claim for benefits under the Plan filed by any person (herein
referred to as the “Claimant”) is denied, whether in whole or in part, the
Sponsor shall transmit a written notice of such decision to the Claimant within
90 days of the date the claim was filed or, if special circumstances require an
extension, within 180 days of such date, which notice shall be written in a
manner calculated to be understood by the Claimant and shall contain a statement
of (i) the specific reasons for the denial of the claim, (ii) specific reference
to pertinent Plan provisions on which the denial is based, (iii) a description
of any additional material or information necessary for the Claimant to perfect
the claim and an explanation of why such information is necessary, (iv) that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, (v) records and other information
relevant to the Claimant’s claim, a description of the review procedures and in
the event of an adverse review decision, a statement describing any voluntary
review procedures and the Claimant’s right to obtain copies of such procedures,
and (vi) a statement that there is no further administrative review following
the initial review, and that the Claimant has a right to bring a civil action
under ERISA Section 502(a) if the Sponsor’s decision on review is adverse to the
Claimant.  The notice shall also include a statement advising the Claimant that,
within 60 days of the date on which he receives such notice, he may obtain
review of such decision in accordance with the procedures hereinafter set
forth.  Within such 60-day period, the Claimant or his authorized representative
may request that the claim denial be reviewed by filing with the Sponsor a
written request therefore, which request shall contain the following
information:

 

 

(a)

the date on which the Claimant’s request was filed with the Sponsor; provided,
however, that the date on which the Claimant’s request for review was in fact
filed with the Sponsor shall control in the event that the date of the actual
filing is later than the date stated by the Claimant pursuant to this paragraph;

 

 

(b)

the specific portions of the denial of his claim which the Claimant requests the
Sponsor to review;

 

 

(c)

a statement by the Claimant setting forth the basis upon which he believes the
Sponsor should reverse the previous denial of his claim for benefits and accept
his claim as made; and

59



--------------------------------------------------------------------------------


(d)

any written material (offered as exhibits) which the Claimant desires the
Sponsor to examine in its consideration of his position as stated pursuant to
paragraph (c) of this Section.

 

 

Within 60 days of the date determined pursuant to paragraph (a) of this Section
or, if special circumstances require an extension, within 120 days of such date,
the Sponsor shall conduct a full and fair review of the decision denying the
Claimant’s claim for benefits and shall render its written decision on review to
the Claimant.  The Sponsor’s decision on review shall be written in a manner
calculated to be understood by the Claimant and shall specify the reasons and
Plan provisions upon which the Sponsor’s decision was based.

 

Notwithstanding the foregoing, special procedures apply for processing claims
and reviewing prior claim determinations if a Claimant’s claim for benefits is
contingent upon a determination as to whether a Participant is Disabled under
the Plan.

 

 

18.5

Qualified Domestic Re lations Orders

 

 

The Sponsor shall establish reasonable procedures to determine the status of
domestic relations orders and to administer distributions under domestic
relations orders which are deemed to be qualified orders.  Such procedures shall
be in writing and shall comply with the provisions of Code Section 414(p) and
regulations issued thereunder.

 

 

18.6

Indemnification

 

 

In addition to whatever rights of indemnification the Trustee or the members of
the Sponsor’s board of directors or any employee or employees of the Sponsor to
whom any power, authority, or responsibility is delegated pursuant to Section
18.3, may be entitled under the articles of incorporation or regulations of the
Sponsor, under any provision of law, or under any other agreement, the Sponsor
shall satisfy any liability actually and reasonably incurred by any such person
or persons, including expenses, attorneys’ fees, judgments, fines, and amounts
paid in settlement (other than amounts paid in settlement not approved by the
Sponsor), in connection with any threatened, pending or completed action, suit,
or proceeding which is related to the exercising or failure to exercise by such
person or persons of any of the powers, authority, responsibilities, or
discretion as provided under the Plan, or reasonably believed by such person or
persons to be provided hereunder, and any action taken by such person or persons
in connection therewith, unless the same is judicially determined to be the
result of such person or persons’ gross negligence or willful misconduct.

 

 

18.7

Actions Binding

 

 

Subject to the provisions of Section 18.4, any action taken by the Sponsor which
is authorized, permitted, or required under the Plan shall be final and binding
upon the Employers, the Trustee,

60



--------------------------------------------------------------------------------


all persons who have or who claim an interest under the Plan, and all third
parties dealing with the Employers or the Trustee.

61



--------------------------------------------------------------------------------


ARTICLE XIX
AMENDMENT AND TERMINATION

19.1

Amendment

 

 

Subject to the provisions of Section 19.2, the Sponsor may at any time and from
time to time, by action of its board of directors, or such officers of the
Sponsor as are authorized by its board of directors, amend the Plan, either
prospectively or retroactively.  Any such amendment shall be by written
instrument executed by the Sponsor.

 

 

19.2

Limitation on Amendment

 

 

The Sponsor shall make no amendment to the Plan which shall decrease the accrued
benefit of any Participant or Beneficiary, except that nothing contained herein
shall restrict the right to amend the provisions of the Plan relating to the
administration of the Plan and Trust.  Moreover, no such amendment shall be made
hereunder which shall permit any part of the Trust to revert to an Employer or
any Related Company or be used or be diverted to purposes other than the
exclusive benefit of Participants and Beneficiaries.  The Sponsor shall make no
retroactive amendment to the Plan unless such amendment satisfies the
requirements of Code Section 401(b) and/or Section 1.401(a)(4)-11(g) of the
Treasury regulations, as applicable.

 

 

19.3

Termination

 

 

The Sponsor reserves the right, by action of its board of directors, to
terminate the Plan as to all Employers at any time (the effective date of such
termination being hereinafter referred to as the “termination date”).  Upon any
such termination of the Plan, the following actions shall be taken for the
benefit of Participants and Beneficiaries:

 

 

(a)

As of the termination date, each Investment Fund shall be valued and all
Accounts and Sub-Accounts shall be adjusted in the manner provided in Article
XI, with any unallocated contributions or forfeitures being allocated as of the
termination date in the manner otherwise provided in the Plan.  The termination
date shall become a Valuation Date for purposes of Article XI.  In determining
the net worth of the Trust, there shall be included as a liability such amounts
as shall be necessary to pay all expenses in connection with the termination of
the Trust and the liquidation and distribution of the property of the Trust, as
well as other expenses, whether or not accrued, and shall include as an asset
all accrued income.

 

 

(b)

All Accounts shall then be disposed of to or for the benefit of each Participant
or Beneficiary in accordance with the provisions of Article XV as if the
termination date were his Settlement Date; provided, however, that
notwithstanding the provisions of Article XV, if the Plan does not offer an
annuity option and if neither his Employer nor a

62



--------------------------------------------------------------------------------


 

Related Company establishes or maintains another defined contribution plan
(other than an employee stock ownership plan as defined in Code Section
4975(e)(7)), the Participant’s written consent to the commencement of
distribution shall not be required regardless of the value of the vested
portions of his Account.

 

 

(c)

Notwithstanding the provisions of paragraph (b) of this Section, no distribution
shall be made to a Participant of any portion of the balance of his Tax-Deferred
Contributions Sub-Account prior to his separation from service (other than a
distribution made in accordance with Article XIII or required in accordance with
Code Section 401(a)(9)) unless (i) neither his Employer nor a Related Company
establishes or maintains another defined contribution plan (other than an
employee stock ownership plan as defined in Code Section 4975(e)(7), a tax
credit employee stock ownership plan as defined in Code Section 409, or a
simplified employee pension as defined in Code Section 408(k)) either at the
time the Plan is terminated or at any time during the period ending 12 months
after distribution of all assets from the Plan; provided, however, that this
provision shall not apply if fewer than two percent of the Eligible Employees
under the Plan were eligible to participate at any time in such other defined
contribution plan during the 24-month period beginning 12 months before the Plan
termination, and (ii) the distribution Participant receives is a “lump sum
distribution” as defined in Code Section 402(e)(4), without regard to clauses
(I), (II), (III), and (IV) of sub-paragraph (D)(i) thereof.

 

 

Notwithstanding anything to the contrary contained in the Plan, upon any such
Plan termination, the vested interest of each Participant and Beneficiary in his
Employer Contributions Sub-Account shall be 100 percent; and, if there is a
partial termination of the Plan, the vested interest of each Participant and
Beneficiary who is affected by the partial termination in his Employer
Contributions Sub-Account shall be 100 percent.  For purposes of the preceding
sentence only, the Plan shall be deemed to terminate automatically if there
shall be a complete discontinuance of contributions hereunder by all Employers.

 

 

19.4

Reorganization

 

 

The merger, consolidation, or liquidation of any Employer with or into any other
Employer or a Related Company shall not constitute a termination of the Plan as
to such Employer.  If an Employer disposes of substantially all of the assets
used by the Employer in a trade or business or disposes of a subsidiary and in
connection therewith one or more Participants terminates employment but
continues in employment with the purchaser of the assets or with such
subsidiary, no distribution from the Plan shall be made to any such Participant
from his Tax-Deferred Contributions Sub-Account prior to his separation from
service (other than a distribution made in accordance with Article XIII or
required in accordance with Code Section 401(a)(9)), except that a distribution
shall be permitted to be made in such a case, subject to the Participant’s
consent (to the extent required by law), if (i) the distribution would
constitute a “lump sum distribution” as defined in Code Section 402(e)(4),
without regard to clauses (I), (II), (III), or (IV) of sub-paragraph (D)(i)
thereof, (ii) the Employer continues to maintain the Plan

63



--------------------------------------------------------------------------------


after the disposition, (iii) the purchaser does not maintain the Plan after the
disposition, and (iv) the distribution is made by the end of the second calendar
year after the calendar year in which the disposition occurred.

 

 

19.5

Withdrawal of an Employer

 

 

An Employer other than the Sponsor may withdraw from the Plan at any time upon
notice in writing to the Administrator (the effective date of such withdrawal
being hereinafter referred to as the “withdrawal date”), and shall thereupon
cease to be an Employer for all purposes of the Plan.  An Employer shall be
deemed automatically to withdraw from the Plan in the event of its complete
discontinuance of contributions, or, subject to Section 19.4 and unless the
Sponsor otherwise directs, it ceases to be a Related Company of the Sponsor or
any other Employer.  Upon the withdrawal of an Employer, the withdrawing
Employer shall determine whether a partial termination has occurred with respect
to its Employees.  In the event that the withdrawing Employer determines a
partial termination has occurred, the action specified in Section 19.3 shall be
taken as of the withdrawal date, as on a termination of the Plan, but with
respect only to Participants who are employed solely by the withdrawing
Employer, and who, upon such withdrawal, are neither transferred to nor
continued in employment with any other Employer or a Related Company.  The
interest of any Participant employed by the withdrawing Employer who is
transferred to or continues in employment with any other Employer or a Related
Company, and the interest of any Participant employed solely by an Employer or a
Related Company other than the withdrawing Employer, shall remain unaffected by
such withdrawal; no adjustment to his Accounts shall be made by reason of the
withdrawal; and he shall continue as a Participant hereunder subject to the
remaining provisions of the Plan.

64



--------------------------------------------------------------------------------


ARTICLE XX
ADOPTION BY OTHER ENTITIES

20.1

Adoption by Related Companies

 

 

A Related Company that is not an Employer may, with the consent of the Sponsor,
adopt the Plan and become an Employer hereunder by causing an appropriate
written instrument evidencing such adoption to be executed in accordance with
the requirements of its organizational authority.  Any such instrument shall
specify the effective date of the adoption.

 

 

20.2

Effective Plan Provisions

 

 

An Employer who adopts the Plan shall be bound by the provisions of the Plan in
effect at the time of the adoption and as subsequently in effect because of any
amendment to the Plan.

65



--------------------------------------------------------------------------------


ARTICLE XXI
MISCELLANEOUS PROVISIONS

21.1

No Commitment as to Employment

 

 

Nothing contained herein shall be construed as a commitment or agreement upon
the part of any person to continue his employment with an Employer or Related
Company, or as a commitment on the part of any Employer or Related Company to
continue the employment, compensation, or benefits of any person for any period.

 

 

21.2

Benefits

 

 

Nothing in the Plan nor the Trust Agreement shall be construed to confer any
right or claim upon any person, firm, or corporation other than the Employers,
the Trustee, Participants, and Beneficiaries.

 

 

21.3

No Guarantees

 

 

The Employers, the Administrator, and the Trustee do not guarantee the Trust
from loss or depreciation, nor do they guarantee the payment of any amount which
may become due to any person hereunder.

 

 

21.4

Expenses

 

 

The expenses of administration of the Plan, including the expenses of the
Administrator and fees of the Trustee, shall be paid from the Trust as a general
charge thereon, unless the Sponsor elects to make payment.  Notwithstanding the
foregoing, the Sponsor may direct that administrative expenses that are
allocable to the Account of a specific Participant shall be paid from that
Account and that the costs incident to the management of the assets of an
Investment Fund or to the purchase or sale of securities held in an Investment
Fund shall be paid by the Trustee from such Investment Fund.

 

 

21.5

Precedent

 

 

Except as otherwise specifically provided, no action taken in accordance with
the Plan shall be construed or relied upon as a precedent for similar action
under similar circumstances.

 

 

21.6

Duty to Furnish Information

 

 

The Employers, the Administrator, and the Trustee shall furnish to any of the
others any documents, reports, returns, statements, or other information that
the other reasonably deems necessary to perform its duties hereunder or
otherwise imposed by law.

66



--------------------------------------------------------------------------------


21.7

Merger, Consolidation, or Transfer of Plan Assets

 

 

The Plan shall not be merged or consolidated with any other plan, nor shall any
of its assets or liabilities be transferred to another plan, unless, immediately
after such merger, consolidation, or transfer of assets or liabilities, each
Participant in the Plan would receive a benefit under the Plan which is at least
equal to the benefit he would have received immediately prior to such merger,
consolidation, or transfer of assets or liabilities (assuming in each instance
that the Plan had then terminated).

 

 

21.8

Back Pay Awards

 

 

The provisions of this Section shall apply only to an Employee or former
Employee who becomes entitled to back pay by an award or agreement of an
Employer without regard to mitigation of damages.  If a person to whom this
Section applies was or would have become an Eligible Employee after such back
pay award or agreement has been effected, and if any such person who had not
previously elected to make Tax-Deferred Contributions pursuant to Section 4.1
shall within 30 days of the date he receives notice of the provisions of this
Section make an election to make Tax-Deferred Contributions in accordance with
such Section 4.1 (retroactive to any Enrollment Date as of which he was or has
become eligible to do so), then such Participant may elect that any Tax-Deferred
Contributions not previously made on his behalf but which, after application of
the foregoing provisions of this Section, would have been made under the
provisions of Article IV and any After-Tax Contributions which he had not
previously made but which, after application of the foregoing provisions of this
Section, he would have made under the provisions of Article V, shall be made out
of the proceeds of such back pay award or agreement.  In addition, if any such
Employee or former Employee would have been eligible to participate in the
allocation of Employer Contributions under the provisions of Article VI or XXII
for any prior Plan Year after such back pay award or agreement has been
effected, his Employer shall make an Employer Contribution equal to the amount
of the Employer Contribution which would have been allocated to such Participant
under the provisions of Article VI or XXII as in effect during each such Plan
Year.  The amounts of such additional contributions shall be credited to the
Account of such Participant.  Any additional contributions made pursuant to this
Section shall be made in accordance with, and subject to the limitations of the
applicable provisions of the Plan.

 

 

21.9

Condition on Employer Contributions

 

 

Notwithstanding anything to the contrary contained in the Plan or the Trust
Agreement, any contribution of an Employer hereunder is conditioned upon the
continued qualification of the Plan under Code Section 401(a), the exempt status
of the Trust under Code Section 501(a), and the deductibility of the
contribution under Code Section 404.  Except as otherwise provided in this
Section and Section 21.10, however, in no event shall any portion of the
property of the Trust ever revert to or otherwise inure to the benefit of an
Employer or any Related Company.

67



--------------------------------------------------------------------------------


21.10

Return of Contributions to an Employer

 

 

Notwithstanding any other provision of the Plan or the Trust Agreement to the
contrary, in the event any contribution of an Employer made hereunder:

 

 

(a)

is made under a mistake of fact, or

 

 

(b)

is disallowed as a deduction under Code Section 404,

 

 

such contribution may be returned to the Employer within one year after the
payment of the contribution or the disallowance of the deduction to the extent
disallowed, whichever is applicable.  In the event the Plan does not initially
qualify under Code Section 401(a), any contribution of an Employer made
hereunder may be returned to the Employer within one year of the date of denial
of the initial qualification of the Plan, but only if an application for
determination was made within the period of time prescribed under ERISA Section
403(c)(2)(B).

 

 

21.11

Validity of Plan

 

 

The validity of the Plan shall be determined and the Plan shall be construed and
interpreted in accordance with the laws of the state or commonwealth in which
the Trustee has its principal place of business or, if the Trustee is an
individual or group of individuals, the state or commonwealth in which the
Sponsor has its principal place of business, except as preempted by applicable
Federal law.  The invalidity or illegality of any provision of the Plan shall
not affect the legality or validity of any other part thereof.

 

 

21.12

Trust Agreement

 

 

The Trust Agreement and the Trust maintained thereunder shall be deemed to be a
part of the Plan as if fully set forth herein and the provisions of the Trust
Agreement are hereby incorporated by reference into the Plan.

 

 

21.13

Parties Bound

 

 

The Plan shall be binding upon the Employers, all Participants and Beneficiaries
hereunder, and, as the case may be, the heirs, executors, administrators,
successors, and assigns of each of them.

 

 

21.14

Application of Certain Plan Provisions

 

 

For purposes of the general administrative provisions and limitations of the
Plan, a Participant’s Beneficiary or alternate payee under a qualified domestic
relations order shall be treated as any other person entitled to receive
benefits under the Plan.  Upon any termination of the Plan, any such Beneficiary
or alternate payee under a qualified domestic relations order who has an
interest

68



--------------------------------------------------------------------------------


under the Plan at the time of such termination, which does not cease by reason
thereof, shall be deemed to be a Participant for all purposes of the Plan. A
Participant’s Beneficiary, if the Participant has died, or alternate payee under
a qualified domestic relations order shall be treated as a Participant for
purposes of directing investments as provided in Article X.

 

 

21.15

Merged Plans

 

 

In the event another defined contribution plan (the “merged plan”) is merged
into and made a part of the Plan, each Employee who was eligible to participate
in the “merged plan” immediately prior to the merger shall become an Eligible
Employee on the date of the merger.  In no event shall a Participant’s vested
interest in his Sub-Account attributable to amounts transferred to the Plan from
the “merged plan” (his “transferee Sub-Account”) on and after the merger be less
than his vested interest in his account under the “merged plan” immediately
prior to the merger.  Notwithstanding any other provision of the Plan to the
contrary, a Participant’s service credited for eligibility and vesting purposes
under the “merged plan” as of the merger, if any, shall be included as
Eligibility and Vesting Service under the Plan to the extent Eligibility and
Vesting Service are credited under the Plan.  Special provisions applicable to a
Participant’s “transferee Sub-Account”, if any, shall be specifically reflected
in the Plan or in an Addendum to the Plan.

 

 

21.16

Transferred Funds

 

 

If funds from another qualified plan are transferred or merged into the Plan,
such funds shall be held and administered in accordance with any restrictions
applicable to them under such other plan to the extent required by law and shall
be accounted for separately to the extent necessary to accomplish the foregoing.

 

 

21.17

Veterans Reemployment Rights

 

 

Notwithstanding any other provision of the Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service shall be
provided in accordance with Code Section 414(u).  The Administrator shall notify
the Trustee of any Participant with respect to whom additional contributions are
made because of qualified military service.

 

 

21.18

Delivery of Cash Amounts

 

 

To the extent that the Plan requires the Employers to deliver cash amounts to
the Trustee, such delivery may be made through any means acceptable to the
Trustee, including wire transfer.

 

 

21.19

Written Communications

 

 

Any communication among the Employers, the Administrator, and the Trustee that
is stipulated under the Plan to be made in writing may be made in any medium
that is acceptable to the receiving party and permitted under applicable law. 
In addition, any communication or

69



--------------------------------------------------------------------------------


disclosure to or from Participants and/or Beneficiaries that is required under
the terms of the Plan to be made in writing may be provided in any other medium
(electronic, telephonic, or otherwise) that is acceptable to the Administrator
and permitted under applicable law.

70



--------------------------------------------------------------------------------


ARTICLE XXII
TOP-HEAVY PROVISIONS

22.1

Definitions

 

 

For purposes of this Article, the following terms shall have the following
meanings:

 

The “compensation” of an employee means compensation as defined in Code Section
415 and regulations issued thereunder.  In no event, however, shall the
“compensation” of a Participant taken into account under the Plan for any Plan
Year exceed $150,000 (subject to adjustment annually as provided in Code
Sections 401(a)(17)(B) and 415(d); provided, however, that the dollar increase
in effect on January 1 of any calendar year, if any, is effective for Plan Years
beginning in such calendar year).  If the “compensation” of a Participant is
determined over a period of time that contains fewer than 12 calendar months,
then the annual “compensation” limitation described above shall be adjusted with
respect to that Participant by multiplying the annual “compensation” limitation
in effect for the Plan Year by a fraction the numerator of which is the number
of full months in the period and the denominator of which is 12; provided,
however, that no proration is “required” for a Participant who is covered under
the Plan for less than one full Plan Year if the formula for allocations is
based on “compensation” for a period of at least 12 months.

 

The “determination date” with respect to any Plan Year means the last day of the
preceding Plan Year, except that the “determination date” with respect to the
first Plan Year of the Plan, shall mean the last day of such Plan Year.

 

A “key employee” means any Employee or former Employee who is a “key employee”
pursuant to the provisions of Code Section 416(i)(1) and any Beneficiary of such
Employee or former Employee.

 

A “non-key employee” means any Employee who is not a “key employee”.

 

A “permissive aggregation group” means those plans included in each Employer’s
“required aggregation group” together with any other plan or plans of the
Employer, so long as the entire group of plans would continue to meet the
requirements of Code Sections 401(a)(4) and 410.

 

A “required aggregation group” means the group of tax-qualified plans maintained
by an Employer or a Related Company consisting of each plan in which a “key
employee” participates and each other plan that enables a plan in which a “key
employee” participates to meet the requirements of Code Section 401(a)(4) or
Code Section 410, including any plan that terminated within the five-year period
ending on the relevant “determination date”.

71



--------------------------------------------------------------------------------


A “super top-heavy group” with respect to a particular Plan Year means a
“required” or “permissive aggregation group” that, as of the “determination
date”, would qualify as a “top-heavy group” under the definition in this Section
with “90 percent” substituted for “60 percent” each place where “60 percent”
appears in the definition.

 

A “super top-heavy plan” with respect to a particular Plan Year means a plan
that, as of the “determination date”, would qualify as a “top-heavy plan” under
the definition in this Section with “90 percent” substituted for “60 percent”
each place where “60 percent” appears in the definition.  A plan is also a
“super top-heavy plan” if it is part of a “super top-heavy group”.

 

A “top-heavy group” with respect to a particular Plan Year means a “required” or
“permissive aggregation group” if the sum, as of the “determination date”, of
the present value of the cumulative accrued benefits for “key employees” under
all defined benefit plans included in such group and the aggregate of the
account balances of “key employees” under all defined contribution plans
included in such group exceeds 60 percent of a similar sum determined for all
employees covered by the plans included in such group.

 

A “top-heavy plan” with respect to a particular Plan Year means (i), in the case
of a defined contribution plan (including any simplified employee pension plan),
a plan for which, as of the “determination date”, the aggregate of the accounts
(within the meaning of Code Section 416(g) and the regulations and rulings
thereunder) of “key employees” exceeds 60 percent of the aggregate of the
accounts of all participants under the plan, with the accounts valued as of the
relevant valuation date and increased for any distribution of an account balance
made in the five-year period ending on the “determination date”, (ii), in the
case of a defined benefit plan, a plan for which, as of the “determination
date”, the present value of the cumulative accrued benefits payable under the
plan (within the meaning of Code Section 416(g)  and the regulations and rulings
thereunder) to “key employees” exceeds 60 percent of the present value of the
cumulative accrued benefits under the plan for all employees, with the present
value of accrued benefits for employees (other than “key employees”) to be
determined under the accrual method uniformly used under all plans maintained by
an Employer or, if no such method exists, under the slowest accrual method
permitted under the fractional accrual rate of Code Section 411(b)(1)(C)  and
including the present value of any part of any accrued benefits distributed in
the five-year period ending on the “determination date”, and (iii) any plan
(including any simplified employee pension plan) included in a “required
aggregation group” that is a “top-heavy group”.  For purposes of this paragraph,
the accounts and accrued benefits of any employee who has not performed services
for an Employer or a Related Company during the five-year period ending on the
“determination date” shall be disregarded.  For purposes of this paragraph, the
present value of cumulative accrued benefits under a defined benefit plan for
purposes of top-heavy determinations shall be calculated using the actuarial
assumptions otherwise employed under such plan, except that the same actuarial
assumptions shall be used for all plans within a “required” or “permissive
aggregation group”.  A Participant’s interest in the Plan attributable to any
Rollover Contributions, except Rollover Contributions made from a plan
maintained by an Employer or a Related Company, shall not be considered in
determining whether the Plan is top-

72



--------------------------------------------------------------------------------


heavy. Notwithstanding the foregoing, if a plan is included in a “required” or
“permissive aggregation group” that is not a “top-heavy group”, such plan shall
not be a “top-heavy plan”.

 

The “valuation date” with respect to any “determination date” means the most
recent Valuation Date occurring within the 12-month period ending on the
“determination date”.

 

 

22.2

Applicability

 

 

Notwithstanding any other provision of the Plan to the contrary, the provisions
of this Article shall be applicable during any Plan Year in which the Plan is
determined to be a “top-heavy plan” as hereinafter defined.  If the Plan is
determined to be a “top-heavy plan” and upon a subsequent “determination date”
is determined no longer to be a “top-heavy plan”, the vesting provisions of
Article VI shall again become applicable as of such subsequent “determination
date”; provided, however, that if the prior vesting provisions do again become
applicable, any Employee with three or more years of Vesting Service may elect
in accordance with the provisions of Article VI, to continue to have his vested
interest in his Employer Contributions Sub-Account determined in accordance with
the vesting schedule specified in Code Section 22.5.

 

 

22.3

Minimum Employer Contribution

 

 

If the Plan is determined to be a “top-heavy plan” for a Plan Year, the Employer
Contributions, other than Matching Contributions, allocated to the Account of
each “non-key employee” who is an Eligible Employee and who is employed by an
Employer or a Related Company on the last day of such top-heavy Plan Year shall
be no less than the lesser of (i) three percent of his “compensation” or
(ii) the largest percentage of “compensation” that is allocated as an Employer
Contribution and/or Tax-Deferred Contribution for such Plan Year to the Account
of any “key employee”; except that, in the event the Plan is part of a “required
aggregation group”, and the Plan enables a defined benefit plan included in such
group to meet the requirements of Code Section 401(a)(4) or 410, the minimum
allocation of Employer Contributions to each such “non-key employee” shall be
three percent of the “compensation” of such “non-key employee”.  Any minimum
allocation to a “non-key employee” required by this Section shall be made
without regard to any social security contribution made on behalf of the non-key
employee, his number of hours of service, his level of “compensation”, or
whether he declined to make elective or mandatory contributions.

 

 

Employer Contributions allocated to a Participant’s Account in accordance with
this Section shall be considered “annual additions” under Article VII for the
“limitation year” for which they are made and shall be separately accounted
for.  Employer Contributions allocated to a Participant’s Account shall be
allocated upon receipt among the Investment Funds in accordance with the
Participant’s currently effective investment election.

73



--------------------------------------------------------------------------------


22.4

Accelerated Vesting

 

 

If the Plan is determined to be a “top-heavy plan”, a Participant’s vested
interest in his Employer Contributions Sub-Account shall be determined no less
rapidly than in accordance with the following vesting schedule:


Years of Vesting Service

 

Vested Interest

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Less than 1

 

0%

1, but less than 2

 

20%

2, but less than 3

 

40%

3, but less than 4

 

60%

4, but less than 5

 

80%

5 or more

 

100%

74



--------------------------------------------------------------------------------


ARTICLE XXIII
EFFECTIVE DATE

23.1

GUST Effective Dates

 

 

Unless otherwise specifically provided by the terms of the Plan, this amendment
and restatement is effective with respect to each change made to satisfy the
provisions of (i) the Uniformed Services Employment and Reemployment Rights Act
of 1996 (“USERRA”), (ii) Small Business Job Protection Act of 1996 (“SBJPA”),
(iii) the Tax Reform Act of 1997 (“TRA ‘97”), (iv) any other change in the Code
or ERISA, or (v) regulations, rulings, or other published guidance issued under
the Code, ERISA, USERRA, SBJPA, or TRA ‘97 (collectively the “GUST required
changes”), the first day of the first period (which may or may not be the first
day of a Plan Year) with respect to which such change became required because of
such provision (including any day that became such as a result of an election or
waiver by an Employee or a waiver or exemption issued under the Code, ERISA,
USERRA, SBJPA, or TRA ‘97), including, but not limited to, the following:

 

 

(a)

The addition of a new Section to Article XXI entitled “Veterans Reemployment
Rights” is effective December 12, 1994.

 

 

(b)

The following changes are effective for Plan Years beginning after December 31,
1996:

 

 

 

 

 

 

(i)

elimination of the family aggregation requirements;

 

 

 

 

(ii)

changes to the definition of “Highly Compensated Employee” in Article I of the
Plan;

 

 

 

 

(iii)

changes to the definition of “leased employee” in Article I or II, as
applicable.

 

 

 

(c)

Changes in the definition of “Required Beginning Date” in Article I of the Plan
are effective January 1, 1999, but with respect only to Employees who attain age
70 1/2 on or after that date.

 

 

(d)

Changes to the anti-alienation provisions of Article XV to include the
exceptions in Code Section 401(a)(13)(C) and (D) are effective for judgments,
orders, and decrees issued and settlement agreements entered into on or after
August 5, 1997.

 

 

(e)

The increase in the cashout limit from $3,500 to the limit specified in the Plan
is effective March 22, 1999.

 

 

(f)

Elimination of the look back rule for determining whether the value of a
Participant’s Account exceeds the cashout limit is effective March 22, 1999.

75



--------------------------------------------------------------------------------


(g)

Exclusion of hardship withdrawals of Tax-Deferred Contributions from the
definition of “eligible rollover distribution” is effective May 1, 1999.

 

 

(h)

Elimination of the combined limit on defined benefit and defined contribution
plans under Code Section 415(e) is effective the first day of the first
“limitation year” beginning on or after January 1, 2000.

 

 

The special effective dates provided above apply the provisions of the Plan
retroactively to any plan that merged into the Plan prior to the end of its
remedial amendment period for compliance with the GUST required changes, except
to the extent the merged plan was separately amended to comply with such GUST
required changes.

 

 

*               *              *

 

 

 

EXECUTED AT Carrols Corporation, Syracuse, NY, this 9th day of October,  2002.

 

 

 

CARROLS CORPORATION

 

 

 

 

By:

/s/ PAUL R. FLANDERS

 

 

--------------------------------------------------------------------------------

 

Title:

Vice President and Chief Financial
 Officer

76

 